Exhibit 10.2

AMENDMENT NO. 1

AMENDMENT NO. 1, dated as April 2, 2013 (this “Amendment”), to the Credit
Agreement (as defined below) and to the Security Agreement (as defined below),
by and among NAVISTAR, INC., a Delaware corporation (“Borrower”), the financial
institutions party hereto, and BANK OF AMERICA, N.A., as administrative agent
for the Lenders (“Bank of America” or, together with any successor
administrative agent appointed pursuant hereto, in such capacity and including
any permitted successor or assign, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, Borrower, the Lenders, the Administrative Agent and the other agents
party from time to time thereto entered into that certain Amended and Restated
ABL Credit Agreement dated as of August 17, 2012 (as amended, supplemented, or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, Borrower and the Administrative Agent entered into that certain Amended
and Restated Security Agreement, dated as of August 17, 2012 (as amended,
supplemented, or otherwise modified from time to time, the “Security Agreement”;
capitalized terms used herein but not otherwise defined herein shall have the
meanings given such terms in the Credit Agreement or the Security Agreement, as
applicable);

WHEREAS, Borrower desires to amend each of the Credit Agreement and the Security
Agreement;

WHEREAS, the Administrative Agent and the Lenders are willing to enter into this
Amendment on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower, the Lenders party hereto and the
Administrative Agent hereby agree as follows:

ARTICLE I

AMENDMENT TO CREDIT AGREEMENT

Section 1.1 Amendment to Section 1.01. Section 1.01 of the Credit Agreement is
hereby amended as of the Effective Date (as defined below) as follows:

(a) The following new defined terms are hereby inserted in proper alphabetical
order:

““Designated Used Truck Location” has the meaning assigned to such term in the
Security Agreement.

“Eligible In-Transit Used Truck Inventory” means, at any time, without
duplication of other Eligible Used Truck Inventory, Used Truck Inventory
(a) which has been shipped from location within the U.S. for receipt by Borrower
or a processor within the U.S., within ten days of the date of shipment, but, in
either case, which has not yet



--------------------------------------------------------------------------------

been delivered to Borrower or processor and (b)(i) which otherwise would
constitute Eligible Used Truck Inventory; (ii) for which the purchase order is
in the name of the Borrower and title has passed to Borrower; (iii) if subject
to a Lien in favor of a carrier, an appropriate Reserve has been established by
the Administrative Agent in its Permitted Discretion; (iv) is shipped by
Borrower or common carrier that is not affiliated with the vendor; and (v) which
is insured in accordance with the terms of this Agreement.

“Eligible Used Truck Inventory” means, at any time, all Used Truck Inventory
(including, without duplication, Eligible In-Transit Used Truck Inventory) of
the Borrower; provided, however, that Eligible Used Truck Inventory shall not
include any Used Truck Inventory:

(a) which is not subject to a first priority (subject to Permitted Liens arising
by operation of law, as described in clauses (a) and (b) of the definition of
“Permitted Liens” or similar Liens arising by operation of law which are
permitted under Section 6.02(g)) perfected Lien in favor of the Administrative
Agent;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, (ii) a Permitted Lien arising by operation of law, as
described in clauses (a) and (b) of the definition of “Permitted Liens” or
similar Liens arising by operation of law which are permitted under
Section 6.02(g), (iii) a Landlord Lien as to which either (x) a subordination
agreement reasonably satisfactory to the Administrative Agent has been obtained
or (y) a Landlord Lien Reserve applies; provided that the requirement for a
Landlord Lien Reserve set forth in this clause (b)(iii) shall be waived for the
first 60 days following the First Amendment Effective Date and Used Truck
Inventory located on premises leased by Borrower shall not be excluded from the
definition of Eligible Used Truck Inventory by virtue of this clause (b)(iii)
during such period or (iv) a mechanics Lien as to which an appropriate Reserve
has been established by the Administrative Agent in its Permitted Discretion;

(c) which is (i) Slow Moving or (ii) obsolete, unmerchantable, defective, or
unfit for sale as determined in the ordinary course of business of Borrower
consistent with past practices;

(d) except as otherwise agreed by the Administrative Agent, which does not
conform in all material respects to the representations and warranties contained
in this Agreement or the Security Agreement;

(e) which is not owned by Borrower;

(f) which constitutes supplies, samples, prototypes, displays or display items,
bill-and-hold goods, goods that are returned or marked for return (but not held
for resale and not otherwise constituting Eligible Used Truck Inventory) or
repossessed, or which constitutes goods held on consignment or goods which are
not of a type held for sale in the ordinary course of business;

(g) which is not located in the U.S. or is in transit (other than Eligible
In-Transit Used Truck Inventory);

(h) which is located at any location leased by Borrower, unless (i) such
location is a Designated Used Truck Location and (ii) either (x) the lessor has
delivered

 

2



--------------------------------------------------------------------------------

to the Administrative Agent a Collateral Access Agreement as to such location or
(y) up to a three month Reserve for rent, charges, and other amounts due or to
become due with respect to such location has been established by the
Administrative Agent in its Permitted Discretion; provided that the requirement
for a three month Reserve set forth in this clause (h)(ii) shall be waived for
the first 60 days following the First Amendment Effective Date and Used Truck
Inventory located on premises leased by Borrower shall not be excluded from the
definition of Eligible Used Truck Inventory by virtue of this clause (h) during
such period;

(i) which is not evidenced by a Document and is (a) located in either a third
party warehouse or (b) is in the possession of a bailee at a Designated Used
Truck Location (other than a third party processor), unless, in the case of
subclauses (a) and (b) above, (x) such Used Truck Inventory is located at a
Designated Used Truck Location and (y) either (i) such warehouseman or bailee
has delivered to the Administrative Agent a Collateral Access Agreement and such
other documentation as the Administrative Agent may reasonably require or
(ii) an appropriate Reserve (not to exceed three months of charges) or lien
subordination has been established by the Administrative Agent in its Permitted
Discretion; provided that the requirement for an appropriate Reserve set forth
in this clause (i)(y)(ii) shall be waived for the first 60 days following the
First Amendment Effective Date and Used Truck Inventory stored with a bailee,
warehouseman, processor or similar Person shall not be excluded from the
definition of Eligible Used Truck Inventory by virtue of this clause (i) during
such period;

(j) which is being processed offsite at a third party location other than at a
Designated Used Truck Location by a third party processor or is in transit (in
each case, other than Eligible In-Transit Used Truck Inventory) to or from said
third party location or third party processor unless an appropriate Reserve (not
to exceed the total amount payable to such processor based on monthly sales) has
been established by the Administrative Agent in its Permitted Discretion;
provided that the requirement for an appropriate Reserve set forth in this
clause (j) shall be waived for the first 60 days following the First Amendment
Effective Date and Used Truck Inventory being processed offsite at a third party
location or outside processor or in transit shall not be excluded from the
definition of Eligible Used Truck Inventory by virtue of this clause (j) during
such period;

(k) which consists of Used Truck Inventory which is located in, or originated
from, a state which requires such used trucks to be re-titled upon sale and such
used trucks have not been so re-titled;

(l) which is the subject of a consignment sale on behalf of Borrower unless a
consignment agreement, security agreement, and UCC filing in each case
reasonably satisfactory to the Administrative Agent is in place with respect to
such Used Truck Inventory;

(m) which contains or bears any Intellectual Property rights licensed to
Borrower by any Person unless the Administrative Agent may sell or otherwise
dispose of such Used Truck Inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor, or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Used Truck Inventory under the current licensing
agreement relating thereto;

 

3



--------------------------------------------------------------------------------

(n) which is not reflected in a current perpetual inventory report of Borrower
(other than with respect to Eligible In-Transit Used Truck Inventory);

(o) subject to Section 6.06(e)(vi), which is acquired in connection with an
acquisition permitted pursuant to Section 6.06, to the extent the Administrative
Agent shall not have received a Report in respect of such Used Truck Inventory,
which Report shows results reasonably satisfactory to the Administrative Agent;

(p) which is located on real property subject to a mortgage granted by a
Borrower in favor of any other Person unless such Person has entered into the
Collateral Cooperation Agreement (if such person is the Term Loan Collateral
Agent) or a Collateral Access Agreement (reasonably satisfactory to the
Administrative Agent) or the Administrative Agent has established in its
Permitted Discretion such Reserves as it deems appropriate; or

(q) which falls into a category of ineligibility as may be established by the
Administrative Agent in its Permitted Discretion; provided that the
Administrative Agent shall have provided Borrower at least five Business Days’
prior written notice of any such establishment.

Notwithstanding anything to the contrary herein, the gross amount of Used Truck
Inventory to be included in the Borrowing Base before applying the advance rate
shall be reduced on a dollar for dollar basis equal to the amount of any
inter-company profit in Inventory.

“First Amendment” means the First Amendment, dated as of April 2, 2013, among
Borrower, the Lenders party thereto and the Administrative Agent.

“First Amendment Effective Date” means the “Effective Date” as defined in the
First Amendment.

“Used Truck Inventory” has the meaning assigned to such term in the Security
Agreement.

“Used Truck Receivables” has the meaning assigned to such term in the Security
Agreement.”

(b) The defined term “Borrowing Base” is hereby amended and restated in its
entirety as follows:

““Borrowing Base” means, at any time, an amount equal to the Inventory Component
minus, without duplication, the then-current amount of all Availability
Reserves; provided, that (x) Used Truck Inventory shall not be eligible for
inclusion in the Borrowing Base until the date after the First Amendment
Effective Date that the Administrative Agent has received both (i) the results
of a completed field examination with respect to the Used Truck Inventory and of
the relevant accounting systems, policies and procedures of Borrower, and
(ii) an appraisal of the Net Orderly Liquidation Value of the Used Truck
Inventory in form and substance reasonably satisfactory to the Administrative
Agent and (y) thereafter, Used Truck Inventory shall not constitute more than
$100,000,000 of the total Borrowing Base. The Borrowing Base at any time shall
be determined by reference to the most recent Borrowing Base Certificate
delivered to the

 

4



--------------------------------------------------------------------------------

Administrative Agent pursuant to Section 5.01(c), as the same may be adjusted
from time to time by the Administrative Agent to reflect the establishment or
adjustment of Availability Reserves in accordance with Section 2.21 or the
receipt of a new Inventory appraisal; provided that in the case of any
adjustment by the Administrative Agent due to the receipt of a new Inventory
appraisal, the Administrative Agent shall have provided Borrower at least five
Business Days’ prior written notice of any such adjustment.”

(c) The defined term “Cost” is hereby amended by inserting the words “or Used
Truck Inventory, as applicable,” after the words “Parts Inventory” where such
words appear in such definition.

(d) The defined term “Eligible Parts Inventory” is hereby amended by amending
and restating clause (i) of such definition in its entirety as follows:

“(i) which is (a) located in either a third party warehouse or (b) is in the
possession of a bailee at a Designated Location (other than a third party
processor), unless, in the case of subclauses (a) and (b) above, (x) such Parts
Inventory is located at a Designated Parts Location and (y) either (i) such
warehouseman or bailee has delivered to the Administrative Agent a Collateral
Access Agreement and such other documentation as the Administrative Agent may
reasonably require or (ii) an appropriate Reserve (not to exceed three months of
charges) or lien subordination has been established by the Administrative Agent
in its Permitted Discretion;”

(e) The defined term “Inventory Component” is hereby amended and restated in its
entirety as follows:

““Inventory Component” means the sum of (a) the lesser of (i) 65% of Eligible
Parts Inventory, valued at the lower of Cost and market value, and (ii) 85% of
the Net Orderly Liquidation Value of Eligible Parts Inventory and (b) the lesser
of (i) 65% of Eligible Used Truck Inventory, valued at the lower of Cost and
market value, and (ii) 85% of the Net Orderly Liquidation Value of Eligible Used
Truck Inventory.”

(f) The defined term “Inventory Reserve” is hereby amended by inserting the
words “or Eligible Used Truck Inventory, as applicable,” after the words
“Eligible Parts Inventory” in each place where such words appear in such
definition.

(g) The defined term “Landlord Lien Reserve” is hereby amended by inserting the
words “or Eligible Used Truck Inventory, as applicable,” after the words
“Eligible Parts Inventory” in each place where such words appear in such
definition.

(h) The defined term “Landlord Lien State” is hereby amended by inserting the
words “or Eligible Used Truck Inventory, as applicable,” after the words
“Eligible Parts Inventory” where such words appear in such definition.

(i) The defined term “Net Orderly Liquidation Value” is hereby amended by
(a) inserting the words “or Used Truck Inventory, as applicable,” after the
words “Parts Inventory” in each place where such words appear in such definition
and (b) inserting the words “or Eligible Used Truck Inventory, as applicable”
after the words “Eligible Parts Inventory” where such words appear in such
definition.

 

5



--------------------------------------------------------------------------------

(j) The defined term “Parts Receivables” is hereby amended and restated in its
entirety as follows:

““Parts Receivables” has the meaning assigned to such term in the Security
Agreement.”

(k) The defined term “Permitted Discretion” is hereby amended by inserting the
words (a) “or Used Truck Inventory” after the words “Parts Inventory” in each
place where such words appear in such definition and (b) inserting the words “or
Eligible Used Truck Inventory” after the words “Eligible Parts Inventory” where
such words appear in such definition.

(l) The defined term “Receivables Trigger Event” is hereby amended by inserting
the words “or Used Truck Receivables” after the words “Parts Receivables” where
such words appear in such definition.

(m) The defined term “Shrink” is hereby amended by inserting the words “or Used
Truck Inventory” after the words “Parts Inventory” where such words appear in
such definition.

(n) The defined term “Slow Moving” is hereby amended and restated in its
entirety as follows:

““Slow Moving” means (a) with respect to Parts Inventory, Parts Inventory held
in excess of three years of usage, and (b) with respect to Used Truck Inventory,
Used Truck Inventory held in excess of one year of usage.”

Section 1.2 Amendment to Section 2.11. Clause (b) of Section 2.11 of the Credit
Agreement is hereby amended as of the Effective Date by replacing the reference
to “Section 2.05(j)” with “Section 2.06(j)”.

Section 1.3 Amendment to Section 2.21. Section 2.21 of the Credit Agreement is
hereby amended as of the Effective Date by amending and restating the last
sentence of such section in its entirety as follows:

“Notwithstanding anything herein to the contrary, Reserves shall not duplicate
eligibility criteria contained in the definition of “Eligible Parts Inventory”
or “Eligible Used Truck Inventory” and vice versa, or reserves or criteria
deducted in computing the cost or market value of Eligible Parts Inventory or
Eligible Used Truck Inventory, as applicable, or the Net Orderly Liquidation
Value of Eligible Parts Inventory or Eligible Used Truck Inventory, as
applicable, and vice versa.”

Section 1.4 Amendment to Section 3.13. Clause (g) of Section 3.13 of the Credit
Agreement is hereby amended as of the Effective Date by inserting the word
“material” before the words “Withdrawal Liability” where such words appear in
such clause.

Section 1.5 Amendment to Section 3.22. Section 3.22 of the Credit Agreement is
hereby amended as of the Effective Date by amending and restating such section
in its entirety as follows:

“Section 3.22 “In the Business of Selling” Used Truck Inventory Collateral.
Borrower (a) sells Used Truck Inventory, (b) holds Used Truck Inventory for
sale, (c) is “in the business of selling” Used Truck Inventory for purposes of
the applicability of UCC Section 9-311(d), and (d) does not engage in the
business of leasing trucks.”

 

6



--------------------------------------------------------------------------------

Section 1.6 Amendment to Section 5.01. Section 5.01 of the Credit Agreement is
hereby amended as of the Effective Date as follows:

(a) Clause (a) of Section 5.01 of the Credit Agreement is hereby amended by
inserting the following proviso at the end of such clause:

“; provided, that such certificate shall also include a specific certification
that Borrower is not engaged in the business of leasing trucks.”

(b) Clause (b) of Section 5.01 of the Credit Agreement is hereby amended by
inserting the following proviso immediately prior to the final proviso at the
end of such clause:

“; provided, that such certificate shall also include (x) a specific
certification that Borrower is not engaged in the business of leasing trucks and
(y) if Borrower obtains knowledge that the component of Borrower’s business
which constitutes the “business of leasing trucks” exceeds 5% of Borrower’s
aggregate revenues for such quarterly period, notice of such event”

(c) Clause (c) of Section 5.01 of the Credit Agreement is hereby amended by
amending and restating subclauses (i), (ii) and (iii) of such clause in their
entirety as follows:

“(i) Parts Inventory and Used Truck Inventory reports by category and location,
together with a reconciliation to the corresponding Borrowing Base Certificate,
(ii) a reasonably detailed calculation of Eligible Parts Inventory and Eligible
Used Truck Inventory, (iii) a reconciliation of Borrower’s Parts Inventory and
Used Truck Inventory between the amounts shown in Borrower’s ledger balance and
any Parts Inventory or Used Truck Inventory reports delivered pursuant to clause
(i) above and”

(d) Clause (e) of Section 5.01 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(e) Used Truck Titles. If Excess Availability is (i) less than the greater of
$17,500,000 and 10% of the Commitments for three (3) consecutive Business Days
or (ii) less than the greater of $15,000,000 and 8.5% of the Commitments at any
time, promptly following the Administrative Agent’s reasonable request therefor,
deliver to the Administrative Agent all copies of the titles of the Used Truck
Inventory.”

Section 1.7 Amendment to Section 5.11. Section 5.11 of the Credit Agreement is
hereby amended as of the Effective Date as follows:

(a) Section 5.11 of the Credit Agreement is hereby amended by amending and
restating the last sentence of such section its entirety as follows:

“Notwithstanding anything to the contrary contained herein or any other Loan
Documents, ordinary course adjustments and net settlements may be made to Parts
Receivables or Used Truck Receivables sold under a Receivables Financing or a
Master Intercompany Agreement in conformity with past practice; provided, such
adjustments arise directly from adjustments made with respect to Parts
Inventory, Used Truck Inventory, Parts Receivables or Used Truck Receivables.”

 

7



--------------------------------------------------------------------------------

(b) Section 5.11 of the Credit Agreement is hereby amended by inserting the
following sentence at the end of such section:

“Notwithstanding anything to the contrary contained herein or any other Loan
Documents, all cash proceeds received from any sale, disposition or collection
of any Collateral consisting of Used Truck Inventory or Used Truck Receivables
shall not be required to be deposited in the Collection Account until 60 days
after the First Amendment Effective Date (or such later time as the
Administrative Agent shall agree).”

Section 1.8 Amendment to Section 5.13. Section 5.13 of the Credit Agreement is
hereby amended as of the Effective Date by amending and restating such section
in its entirety as follows:

“Section 5.13 Compliance with Borrowing Base. Borrower shall conduct any sales,
assignments, conveyances, transfers or other dispositions of Parts Inventory and
Used Truck Inventory other than in the ordinary course of business in such a
manner so as to remain in compliance with the Borrowing Base at all times. In
addition, within five Business Days following the consummation of any such
transaction (or such longer period as the Administrative Agent may agree) where
the aggregate value of Parts Inventory or Used Truck Inventory, as applicable,
sold, assigned, conveyed, transferred or otherwise disposed of other than in the
ordinary course of business is greater than $5,000,000, Borrower shall deliver
to the Administrative Agent an updated Borrowing Base Certificate reflecting
such transaction.”

Section 1.9 Amendment to Section 5.14. Section 5.14 of the Credit Agreement is
hereby amended as of the Effective Date by amending and restating such section
in its entirety as follows:

“Section 5.14 Sales of Parts Inventory, Parts Receivables, Used Truck Inventory
and Used Truck Receivables. (a) All sales of Parts Inventory constituting
Collateral shall be separately invoiced by Borrower and, from and after the
establishment of the Collection Account in accordance with Section 5.11, all
payments received in connection therewith shall be segregated from all other
cash and property of Borrower and shall be deposited into the Collection Account
in accordance with Section 5.11. All sales of Parts Receivables shall be
separately documented.

(b) All sales of Used Truck Collateral constituting Collateral shall be
separately invoiced by Borrower and, subject to Section 5.11, all payments
received in connection therewith shall be segregated from all other cash and
property of Borrower and shall be deposited into the Collection Account in
accordance with Section 5.11. All sales of Used Truck Receivables shall be
separately documented.”

Section 1.10 Amendment to Article V. Article V of the Credit Agreement is hereby
amended as of the Effective Date by inserting the following new Section 5.16 at
the end of such article:

“Section 5.16 Location of Used Truck Inventory. Except for (i) Used Truck
Inventory in transit from a vendor or supplier of the Borrower to a Designated
Used Truck Location or between Designated Used Truck Locations, (ii) Used Truck
Inventory out for repair or refurbishment and (iii) Used Truck Inventory with an
aggregate book value not to exceed $15,000,000 at any time, all Used Truck
Inventory shall be located at a Designated Used Truck Location.”

 

8



--------------------------------------------------------------------------------

Section 1.11 Amendment to Section 6.02. Section 6.02 of the Credit Agreement is
hereby amended as of the Effective Date as follows:

(a) Clause (d) of Section 6.02 of the Credit Agreement is hereby amended by
amending and restating in its entirety subclause (ii) of the last proviso of
such clause as follows:

“(ii) if any real property on which Parts Inventory or Used Truck Inventory is
stored is mortgaged pursuant to this clause (d) (other than any mortgage
securing the Debt in respect of the Term Loan Documents), Borrower shall use
commercially reasonable efforts to provide the Administrative Agent with a
Collateral Access Agreement (reasonably satisfactory to the Administrative Agent
(provided, that, for the avoidance of doubt, the Administrative Agent hereby
acknowledges that all Collateral Access Agreements delivered prior to the First
Amendment Effective Date are reasonably satisfactory to the Administrative Agent
and remain in full force and effect under this Agreement)) pertaining to such
mortgaged real property;”

(b) Clause (l) of Section 6.02 of the Credit Agreement is hereby amended by
replacing the text “as in effect on the Closing Date” with the words “as in
effect on the First Amendment Effective Date”.

(c) Clause (o) of Section 6.02 of the Credit Agreement is hereby amended by
inserting the words “or Used Truck Inventory” after the words “Parts Inventory”
where such words appear in such clause.

(d) Section 6.02 of the Credit Agreement is hereby amended by inserting the
words “or Used Truck Inventory” after the words “Parts Inventory” where such
words appear in the last sentence of such section.

Section 1.12 Amendment to Section 6.03. Section 6.03 of the Credit Agreement is
hereby amended as of the Effective Date by amending and restating such section
in its entirety as follows:

“Section 6.03 Change in Nature of Business. Make any material change in the
general nature of its business as carried on at the date hereof, including any
change such that Borrower (a) would cease to hold Used Truck Inventory for sale,
(b) would no longer be “in the business of selling” Used Truck Inventory (for
purposes of the applicability of UCC Section 9-311(d)) or other applicable law,
or (c) would engage in the business of leasing trucks; provided, that Borrower
may enter into complementary, ancillary or supportive businesses (other than
“the business of” leasing trucks).”

Section 1.13 Amendment to Section 6.04. Section 6.04 of the Credit Agreement is
hereby amended as of the Effective Date by amending and restating such section
in its entirety as follows:

“Section 6.04 Mergers, Etc. Merge into or consolidate with any Person or permit
any Person to merge into it, except that as part of any acquisition permitted
under Section 6.06, any other Person may merge into or consolidate with
Borrower; provided, that (i) the lines of business of the Person to be merged
shall be substantially the same lines of business as the principal businesses of
Borrower or any Former Borrower in the ordinary course; (ii) such Person shall
be a United States legal entity with assets domiciled in the United States; and
(iii) such Person or such business is not, at the time of such merger, engaged
in the business of leasing trucks; provided, further, that (a) the parties to
such merger or consolidation shall, prior to such merger or consolidation, have

 

9



--------------------------------------------------------------------------------

taken such steps as may be reasonably required by the Administrative Agent to
ensure the continued perfection of the Administrative Agent’s security interest
in the Collateral following such merger or consolidation (as well as the
perfection of the Administrative Agent’s security interest in any assets
previously owned by the other party to such merger or consolidation otherwise
constituting Collateral); and (b) following Borrower’s merger with any Person or
such Person’s consolidation into Borrower, any assets owned by such other Person
prior to such merger or consolidation shall undergo field exams and an audit by
the Administrative Agent or its designee prior to such additional assets being
included in the calculation of the Borrowing Base; provided that if the value of
such additional assets is less than or equal to 5% of the Commitments, such
additional assets may be included in the calculation of the Borrowing Base
without any additional field exam, audit or appraisal at the Administrative
Agent’s discretion; provided, further that in each case, immediately before and
after giving effect thereto, no Event of Default shall have occurred and be
continuing.”

Section 1.14 Amendment to Section 6.05. Section 6.05 of the Credit Agreement is
hereby amended as of the Effective Date as follows:

(a) Clause (e) of Section 6.05 of the Credit Agreement is hereby amended by
inserting the words “and Used Truck Receivables” after the words “Parts
Receivables” where such words appear in such clause.

(b) Clause (l) of Section 6.05 of the Credit Agreement is hereby amended by
inserting the words “and Used Truck Inventory” after the words “Parts Inventory”
where such words appear in such clause.

(c) Clause (m) of Section 6.05 of the Credit Agreement is hereby amended by
deleting the word “and” at the end of such clause.

(d) Section 6.05 of the Credit Agreement is hereby amended as follows:

(i) by inserting the following new clauses (o) and (p) at the end of such
section:

“(o) consignments of Used Truck Inventory in the ordinary course of business;
provided that commencing on the date that is 60 days after the First Amendment
Effective Date, if (x) Borrower places on consignment Used Truck Inventory
having a fair market value in excess of $2,500,000 in any given week and
(b) such Used Truck Inventory would not be eligible for inclusion in the
Borrowing Base by virtue of clause (l) of the definition of “Eligible Used Truck
Inventory”, Borrower shall promptly provide to the Administrative Agent an
updated Borrowing Base Certificate reflecting such change in eligibility of such
Used Truck Inventory; and

(p) the one-time sale of Parts Inventory to Navistar Defense, LLC having a fair
market value not in excess of $37,500,000; provided that such sale shall not be
permitted until after the first date that Used Truck Inventory is included in
the Borrowing Base;”

 

10



--------------------------------------------------------------------------------

(ii) by amending and restating in its entirety the last proviso of the last
paragraph of such section as follows:

“and provided, further that any sale, transfer or other disposition of Parts
Inventory or Used Truck Inventory (x) shall be for cash or made on customary
trade terms or (y) in the case of Parts Inventory, shall constitute “help out”
sales to Borrower’s manufacturing businesses, Navistar International or any of
Navistar International’s other Subsidiaries consistent with past practices.”

Section 1.15 Amendment to Section 6.06. Section 6.06 of the Credit Agreement is
hereby amended as of the Effective Date by as follows:

(a) Clause (e) of Section 6.06 of the Credit Agreement is hereby amended by
amending and restating subclause (v) of such clause in its entirety as follows:

“(v) such Person or such business is not, at the time of its acquisition,
engaged in the business of leasing trucks; and”

(b) Clause (e) of Section 6.06 of the Credit Agreement is hereby amended by
inserting the words “and Used Truck Inventory, as applicable,” after the words
“Parts Inventory” where such words appear in subclause (vi)(A) of such clause.

Section 1.16 Amendment to Section 6.11. Clause (vii) of Section 6.11 of the
Credit Agreement is hereby amended as of the Effective Date by amending and
restating such clause in its entirety as follows:

“(vii) the 2009 Senior Note Indenture (as in effect on the First Amendment
Effective Date), 2009 Senior Subordinated Note Indenture, the Recovery Zone
Bonds Loan Agreements, the Master Intercompany Agreements or the Support
Agreement or any notes issued under any of the foregoing, in each case, as in
effect on the Closing Date, the Term Loan Documents (as in effect on the First
Amendment Effective Date) and any agreements amending, modifying, extending,
renewing, refinancing, restructuring or replacing such agreements so long as the
prohibitions and limitations in such agreements are not more materially
restrictive than those in existence on the date hereof,”

Section 1.17 Amendment to Section 6.12. Section 6.12 of the Credit Agreement is
hereby amended as of the Effective Date as follows:

(a) Clause (f) of Section 6.12 of the Credit Agreement is hereby amended by
deleting the text “and” at the end of such clause.

(b) The last two clauses of Section 6.12 of the Credit Agreement are hereby
amended and restated in their entirety as follows:

“(g) transactions under the Term Loan Documents; provided, that all sales of
Parts Inventory or Used Truck Inventory by Borrower to any Former Borrower
permitted under Section 6.05 shall be on terms (including price and credit
terms) no less favorable to Borrower than Borrower would obtain in a comparable
arms’-length with a Person not an Affiliate; (h) “help out” sales of Parts
Inventory to Navistar International and its Subsidiaries consistent with past
practice; and”

 

11



--------------------------------------------------------------------------------

(c) Section 6.12 of the Credit Agreement is hereby amended by inserting the
following new clause (i) at the end of such section:

“(i) the one-time sale of Parts Inventory to Navistar Defense, LLC permitted by
Section 6.05(p).”

Section 1.18 Amendment to Section 6.13. Clause (b) of Section 6.13 of the Credit
Agreement is hereby amended as of the Effective Date by replacing the text “the
Term Loan Agreement as in effect on the date hereof” with the words “the Term
Loan Documents as in effect on the First Amendment Effective Date”.

Section 1.19 Amendment to Section 8.01. Clause (a) of Section 8.01 of the Credit
Agreement is hereby amended as of the Effective Date by amending and restating
the last sentence of such section in its entirety as follows:

“The Administrative Agent alone shall be authorized to determine whether any
Parts Inventory constitute Eligible Parts Inventory, whether any Used Truck
Inventory constitute Eligible Used Truck Inventory, whether to impose or release
any reserve or whether any conditions to funding or to issuance of a Letter of
Credit have been satisfied in accordance with the terms of the Loan Documents,
which determinations and judgments, if exercised in good faith, shall exonerate
the Administrative Agent from liability to any Lender or other Person for any
error in judgment.”

Section 1.20 Amendment to Exhibits. The Exhibits to the Credit Agreement are
hereby amended as of the Effective Date as follows:

(a) Exhibit C to the Credit Agreement is hereby amended by amending and
restating such exhibit in its entirety as set forth on Annex A hereto.

(b) Exhibit D to the Credit Agreement is hereby amended by amending and
restating such exhibit in its entirety as set forth on Annex B hereto.

ARTICLE II

AMENDMENT TO SECURITY AGREEMENT

Section 2.1 Amendment to Section 1.3. Section 1.3 of the Security Agreement is
hereby amended as of the Effective Date (as defined below) by as follows:

(a) The following new defined term is hereby inserted in proper alphabetical
order:

““Designated Used Truck Location” shall have the meaning set forth in
Section 4.1(h) hereof.

“Parts Receivables” means the Accounts, Chattel Paper, Documents, Investment
Property, Instruments and any other rights or claims to receive money arising
from the sale or other disposition of Parts Inventory, or that are otherwise
derived from the sale or other disposition of Parts Inventory.”

“Used Truck Inventory” means Inventory consisting of (a) trucks for which a
certificate of title has been previously issued to a third party and which have
been previously owned by a third party and (b) to the extent not included in
clause (a), used trucks identified as such on the books and records of the
Borrower.”

 

12



--------------------------------------------------------------------------------

“Used Truck Receivables” means the Accounts, Chattel Paper, Documents,
Investment Property, Instruments and any other rights or claims to receive money
arising from the sale or other disposition of Used Truck Inventory, or that are
otherwise derived from the sale or other disposition of Used Truck Inventory.”

(b) The defined term “Pledged Accounts” is hereby amended by amending and
restating subclause (B) of such definition as follows:

“(B) any cash or Cash Equivalents constituting Proceeds of any sale or other
disposition of any Parts Inventory or any Used Truck Inventory”

(c) The defined term “Receivables” is hereby amended and restated in its
entirety as follows:

“Receivables” means Parts Receivables and Used Truck Receivables.”

Section 2.2 Amendment to Article II. Article II of the Security Agreement is
hereby amended as of the Effective Date by amending and restating clause (a)(i)
of such article as follows:

“(i) all Parts Inventory and all Used Truck Inventory;”

Section 2.3 Amendment to Section 3.3. Section 3.3 of the Security Agreement is
hereby amended as of the Effective Date as follows:

(a) Clause (b) of Section 3.3 of the Security Agreement is hereby amended by
amending and restating subclause (i) of such clause in its entirety as follows

“(i) all Accounts constituting Receivables represent bona fide sales of Parts
Inventory, Used Truck Inventory or rendering of services to Account Debtors in
the ordinary course of the Grantor’s business and, unless the procedures set
forth in Section 4.1(c)(ii) have been complied with, are not evidenced by a
judgment, Instrument or Chattel Paper;”

(b) Clause (c) of Section 3.3 of the Security Agreement is hereby amended by
amending and restating such clause in its entirety as follows

“(c) From and after the date the Collection Account is established in accordance
with Section 5.11 of the Credit Agreement, no payments have been or shall be
made on any Accounts arising from the sale of Parts Inventory or Used Truck
Inventory except payments delivered to the Collection Account in accordance with
Section 5.11 of the Credit Agreement and subject to any exceptions set forth in
Section 5.11 of the Credit Agreement (other than payments as a result of
inadvertent mistakes).”

Section 2.4 Amendment to Section 3.4. Section 3.4 of the Security Agreement is
hereby amended as of the Effective Date by amending and restating such section
in its entirety as follows:

“Section 3.4 Parts Inventory and Used Truck Inventory. With respect to any Parts
Inventory or Used Truck Inventory scheduled or listed on the most recent
Collateral Report as of the date of such Collateral Report, except as disclosed
therein and otherwise permitted under Sections 5.15 and 5.16 of the Credit
Agreement: (a) no such Collateral consisting of Parts intended to be sold by
Grantor in its aftermarket parts services

 

13



--------------------------------------------------------------------------------

business is now, or shall at any time or times hereafter be stored at any other
location other than a Designated Parts Location, (b) no Used Truck Inventory
(other than Used Truck Inventory in transit) is now, or shall at any time or
times hereafter be stored at any other location other than a Designated Used
Truck Location, (c) Grantor has good title to such Parts Inventory and such Used
Truck Inventory, and such Parts Inventory and such Used Truck Inventory are not
subject to any Lien or security interest or document whatsoever except for the
Lien granted to the Administrative Agent, for the benefit of the Secured
Parties, and except for other Liens permitted under Section 4.1(e), (d) such
Parts Inventory is Eligible Parts Inventory and such Used Truck Inventory is
Eligible Used Truck Inventory, (e) such Parts Inventory or such Used Truck
Inventory which contains or bears any Intellectual Property rights licensed to
Grantor by any Person is not subject to any licensing, patent, royalty,
trademark, trade name or copyright agreements with any third parties that would,
upon sale or other disposition of such Parts Inventory or Used Truck Inventory,
as applicable, by the Administrative Agent in accordance with the terms hereof
(i) infringe the rights of such licensor, (ii) violate any contract with such
licensor, or (iii) cause the Administrative Agent to incur any liability with
respect to payment of royalties other than royalties incurred pursuant to sale
of such Parts Inventory or such Used Truck Inventory, as applicable, under the
current licensing agreement relating thereto and (f) the sale or other
disposition of such Parts Inventory or such Used Truck Inventory, as applicable,
(other than Parts Inventory or Used Truck Inventory that is not material) by the
Administrative Agent following the occurrence and during the continuance of an
Event of Default shall not require the consent of any Person and shall not
constitute a breach or default under any contract or agreement to which such
Parts Inventory or such Used Truck Inventory, as applicable, is subject.”

Section 2.5 Amendment to Section 4.1. Section 4.1 of the Security Agreement is
hereby amended as of the Effective Date as follows:

(a) Clause (c)(ii) of Section 4.1 of the Security Agreement is hereby amended by
(i) inserting the words “Used Truck Inventory, “ after the words “Parts
Inventory,” where such words appear in such clause, (ii) deleting the word “and”
at the end of subclause (2) of such clause and (iii) inserting the following new
subclause (4) at the end of such clause:

“; and (4) at the reasonable request of the Administrative Agent, in the
circumstances outlined in Section 5.01(e) of the Credit Agreement, promptly take
all action to ensure that the Administrative Agent’s security interest is noted
on any certificate of title related to any Used Truck Inventory which is
evidenced by a certificate of title”

(b) Clause (d) of Section 4.1 of the Security Agreement is hereby amended and
restated in its entirety as follows:

“(d) Disposition of Collateral. Grantor will not sell, lease, transfer or
otherwise dispose of the Collateral except for sales, leases, transfers and
other dispositions of Parts Inventory and Used Truck Inventory in the ordinary
course of business or sales, transfers or other dispositions and other sales,
leases, transfers and other dispositions permitted under Section 6.05 of the
Credit Agreement; provided that Grantor shall not lease any Used Trucks if the
result of which would be that Grantor engages “in the business of” leasing
trucks.

 

14



--------------------------------------------------------------------------------

(c) Clause (h) of Section 4.1 of the Security Agreement is hereby amended and
restated in its entirety as follows:

“(h) Except as otherwise permitted under Section 5.15 and 5.16 of the Credit
Agreement, (1) Grantor will not maintain any Collateral consisting of Parts
intended to be sold by Grantor in its aftermarket parts services business other
than at (a) a parts distribution center owned or leased by Grantor identified on
Part 1 of Schedule 4.1(h) hereof, (b) a storage facility of Grantor identified
on Part 2 of Schedule 4.1(h) hereof, (c) third party processor or logistics
provider locations identified on Part 3 of Schedule 4.1(h) hereof, in each case
as such Schedule may be amended from time to time in accordance with the next
succeeding sentence to include parts distribution centers owned or leased by
Grantor, storage facilities of Grantor or third party processors or logistics
provider locations, in each case located in the United States, as the case may
be (such locations, collectively, the “Designated Parts Locations”) and
(2) Grantor will not maintain any Collateral consisting of Used Truck Inventory
at any location other than those locations listed on Part 4 of Schedule 4.1(h)
hereof, as such Schedule may be amended from time to time in accordance with the
next succeeding sentence to include additional locations, in each case located
in the United States, as the case may be (such locations, collectively, the
“Designated Used Truck Locations”). Grantor will not maintain at any parts
distribution center owned or leased by Grantor which constitutes a Designated
Parts Location (x) any Inventory of any other Person or (y) any Inventory
constituting Term Loan Collateral of Grantor (other than Parts intended to be
sold by Grantor in its aftermarket parts services business and Term Loan
Collateral that is immaterial in view of the Inventory of the Grantor otherwise
held at such location). Schedule 4.1(h) may be amended by Grantor providing 10
days’ (or such shorter period as agreed by the Administrative Agent) prior
written notice to Administrative Agent designating any such new location as a
“Designated Parts Location” or a “Designated Used Truck Location”, as
applicable, and in the case of a new Designated Parts Location, certifying, by
delivery of a certificate substantially in the form of Exhibit E, that (i) if
such Designated Parts Location is a parts distribution center owned or leased by
Grantor, no Inventory (other than Parts intended to be sold by Grantor in its
aftermarket parts services business and Term Loan Collateral that is immaterial
in view of the Inventory of the Grantor otherwise held at such location) will be
maintained at such location and (ii) a notice of the new Designated Parts
Location and a certification of the matters set forth in clause (i) above have
been delivered (or are being contemporaneously delivered) to the Term
Representative.”

Section 2.6 Amendment to Section 4.3. Section 4.3 of the Security Agreement is
hereby amended as of the Effective Date by amending and restating such section
in its entirety as follows:

“Section 4.3 Parts Inventory and Used Truck Inventory Count; Parts Inventory and
Used Truck Inventory Reporting System. Grantor shall continue to conduct all
cycle counts consistent with past practices or other inventory control measures
reasonably acceptable to the Administrative Agent, and shall supply the
Administrative Agent with mutually acceptable reports providing reasonable
detail of the results of such counts, reconciliations related thereto and other
reports on a monthly basis, under procedures to be mutually agreed by the
Administrative Agent and Grantor, provided that the Administrative Agent agrees
that any inventory count measure consistent with industry practice is
acceptable. Grantor will maintain a perpetual inventory reporting system at all
times.”

 

15



--------------------------------------------------------------------------------

Section 2.7 Amendment to Section 4.5. Section 4.5 of the Security Agreement is
hereby amended as of the Effective Date by amending and restating such section
in its entirety as follows:

“Section 4.5 Pledged Accounts. After establishment of the Collection Account, or
such time as the Collection Account is required to be established pursuant to
the Credit Agreement and subject to Section 5.11 of the Credit Agreement,
Grantor will not, and will not permit, any (A) insurance proceeds constituting
Collateral, (B) any cash or Cash Equivalents constituting Proceeds of any sale
or other disposition of any Parts Inventory or Used Truck Inventory and
(C) Proceeds of the assets of the Grantor referred to in clauses (a)(ii) and
(a)(iii) of Article II of this Agreement to be deposited into any Deposit
Account or Securities Account other than a Pledged Account (other than payments
as a result of inadvertent mistakes).”

Section 2.8 Amendment to Section 4.8. Section 4.8 of the Security Agreement is
hereby amended as of the Effective Date by amending and restating such section
in its entirety as follows:

“Section 4.8 Collateral Access Agreement and Certain Payments. If Grantor leases
any warehouse or distribution facility after the First Amendment Effective Date,
Grantor shall use commercially reasonable efforts to promptly obtain a
Collateral Access Agreement for such leased warehouse or distribution facility
with respect to the locations with an aggregate value in excess of $1,000,000 of
Parts Inventory and Used Truck Inventory, collectively. Except as would not
reasonably be expected to have a Material Adverse Effect, Grantor shall perform
its obligations under all leases and other agreements with respect to any such
leased location or third-party warehouse where any Collateral is located.”

Section 2.9 Amendment to Schedule 4.1(h). Schedule 4.1(h) to the Security
Agreement is hereby amended as of the Effective Date by adding “Part 4” as set
forth in Annex C hereto.

Section 2.10 Amendment to Exhibit E. Exhibit E to the Security Agreement is
hereby amended as of the Effective Date by amending and restating such exhibit
in its entirety as set forth on Annex D hereto.

ARTICLE III

GRANT OF SECURITY INTEREST

(a) In order to secure the payment and performance of the Secured Obligations,
Borrower hereby pledges and grants to the Administrative Agent, on behalf of and
for the ratable benefit of the Secured Parties, a security interest in all of
its right, title and interest in, to and under all the following personal
property and other assets of Grantor, whether now owned by or owing to, or
hereafter acquired by or arising in favor of Grantor (all of which are
collectively referred to as the “Collateral”):

(i) all Parts Inventory and all Used Truck Inventory;

(ii) all Receivables;

(iii) all MIA Receivables Accounts;

 

16



--------------------------------------------------------------------------------

(iv) all Pledged Accounts;

(v) all funds or financial assets (including Investment Property, cash or Cash
Equivalents) credited to any Pledged Account;

(vi) all books and records, customer lists, credit files, computer files,
programs, printouts and other computer records related to the foregoing and any
General Intangibles (but excluding any Intellectual Property (other than
Intellectual Property specifically described in this clause (vi)) at any time
evidencing or relating to any of the foregoing; and

(vii) all insurance proceeds and products of the foregoing, and all Proceeds of
the foregoing.

(b) Notwithstanding the foregoing or anything herein to the contrary,
(i) automatically upon the sale of any Receivables and related assets, if any,
pursuant to a Master Intercompany Agreement, any and all security interests in
such Receivables and related assets, if any, granted hereunder shall be
immediately released and the term “Collateral” as used herein shall no longer
include any such Receivable and related assets, if any; provided, that such
release shall not be in derogation or limitation of any rights in any other
Collateral, including Collateral described in clause (a)(iii) above (and such
release shall be deemed to be in exchange for Collateral described in clause
(a)(iii) above) and (ii) if any funds or financial assets (including Investment
Property, cash and Cash Equivalents) previously credited to any Pledged Account
are deposited in or credited to a Deposit Account or Securities Account (that is
not a Pledged Account) in which the Term Representative has a security interest,
automatically upon such deposit any and all security interests of the
Administrative Agent in such funds or financial assets granted hereunder or
under any other Loan Document shall be immediately released and the term
“Collateral” as used herein shall no longer include any such funds or financial
assets.

(c) Notwithstanding anything contained herein to the contrary, all capitalized
terms used in this Article III shall have the meanings assigned to them
(directly or by reference) in the Security Agreement.

ARTICLE IV

CONDITIONS PRECEDENT TO EFFECTIVENESS

This Amendment shall become effective (the “Effective Date”) on the date each of
the following conditions precedent have been satisfied (or waived in accordance
with Section 9.02 of the Credit Agreement):

Section 4.1 Amendment. Borrower, the Super Majority Lenders and the
Administrative Agent have each delivered a duly executed counterpart of this
Amendment to the Administrative Agent.

Section 4.2 Absence of Default. No Default or Event of Default shall have
occurred and be continuing on the Effective Date.

Section 4.3 Representations and Warranties. The representations and warranties
of Borrower in the Loan Documents shall be true and correct in all material
respects as of the Effective Date, except for representations and warranties
that expressly related to an earlier date in which case such representations and
warranties shall be true and correct in all material respects on and as of such
earlier date.

 

17



--------------------------------------------------------------------------------

Section 4.4 Term Loan Amendment. The Term Loan Collateral Agent, the
Administrative Agent under the Term Loan Agreement and the lenders under the
Term Loan Agreement shall have amended the Term Loan Agreement pursuant to an
amendment thereto substantially in the form of Annex E hereto (the “Term Loan
Amendment”).

Section 4.5 Closing Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and executed by a duly authorized officer
of Borrower certifying as to the matters set forth in Sections 4.2 and 4.3 and
attaching thereto a true and correct copy of the amendment referred to in
Section 4.4 duly executed by Borrower, Navistar International Corporation
(“Parent”), certain of Parent’s Subsidiaries, the lenders party thereto and the
Term Loan Collateral Agent.

Section 4.6 Perfection Certificate; Filings, Registrations and Recordings. The
Administrative Agent shall have received from Borrower a completed updated
Perfection Certificate, dated the Effective Date and signed by a Responsible
Officer of Borrower, together with all attachments contemplated thereby. Each
document (including any UCC financing statement and appropriate UCC-3 financing
statements amending and restating the collateral description contained in the
UCC-1 financing statement filed prior to the date hereof in connection with the
Credit Agreement) required by the Collateral Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens permitted by Section 6.02 of the Credit Agreement), shall be in
proper form for filing, registration or recordation. The Administrative Agent,
on behalf of the Secured Parties, shall have a security interest in the
Collateral of the type and priority described in the Collateral Documents
(subject to Liens permitted by Section 6.02 of the Credit Agreement).

Section 4.7 Opinions. The Administrative Agent shall have received (a) a written
opinion of Kirkland & Ellis LLP, special counsel to Borrower and (b) a written
opinion of general counsel of Borrower, in each case, dated the Effective Date,
addressed to the Administrative Agent and the Lenders and reasonably
satisfactory to the Administrative Agent.

Section 4.8 Fees and Expenses.

(a) Borrower shall pay to the Administrative Agent, for the account of each
Lender (including Bank of America) who provides a counterpart of this Amendment
to the Administrative Agent by 5:00 p.m., New York time, on April 1, 2013, a
total fee (the “Amendment Fee”) equal to 0.10% of the aggregate principal amount
of such Lender’s Commitment as of the date hereof. The Amendment Fee shall be
earned, due and payable in full on the Effective Date.

(b) Borrower shall have paid all other invoiced, reasonable fees and
out-of-pocket expenses to be paid to the Administrative Agent in accordance with
the terms of the Loan Agreement that are earned, due and payable on the
Effective Date.

 

18



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 5.1 Representations and Warranties. To induce the Administrative Agent
to enter into this Amendment, each Borrower represents and warrants that:

(a) Organization. Borrower (a) is a corporation duly organized, validly existing
and in good standing (to the extent applicable) under the laws of the
jurisdiction of its formation, (b) is duly qualified and in good standing as a
foreign corporation or company in each other jurisdiction in which it owns or
leases property or in which the conduct of its business requires it to so
qualify or be licensed except where the failure to so qualify or be licensed
would not be reasonably likely to have a Material Adverse Effect, and (c) has
all requisite corporate power and authority to enter into this Amendment.

(b) Powers. The execution, delivery and performance by Borrower of this
Amendment is within Borrower’s corporate powers, have been duly authorized by
all necessary corporate action.

(c) Due Execution. This Amendment has been duly executed and delivered by
Borrower. This Amendment is the legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Effect of Amendment.

(a) On and after the date hereof, each reference in the Credit Agreement or the
Security Agreement to “hereunder”, “hereof” or words of like import referring to
the Credit Agreement or the Security Agreement, and each reference in the other
transaction documents to the “Credit Agreement”, “Security Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement or the Security Agreement, shall mean and be a reference to the Credit
Agreement or the Security Agreement, as applicable, as modified by this
Amendment. This Amendment is a Loan Document executed pursuant to the Credit
Agreement and shall be construed, administered and applied in accordance with
the terms and provisions thereof.

(b) The Credit Agreement and the Security Agreement, as specifically amended by
this Amendment, and each of the other Loan Documents are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed. Without limiting the generality of the foregoing, the Collateral
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Secured Obligations of the Borrowers under the Loan
Documents, in each case as amended by this Amendment.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

Section 6.2 Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Article IV, this Amendment shall become effective
when it shall have been executed by the

 

19



--------------------------------------------------------------------------------

Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.

Section 6.3 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE.

(a) GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any U.S. Federal or New York
State court sitting in the Borough of Manhattan, New York, New York in any
action or proceeding arising out of or relating to any Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Amendment or any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Amendment or any other Loan Document against any Borrower or its properties
in the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Amendment or any other Loan Document in any
court referred to in paragraph (b) of this Section 6.3. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) To the extent permitted by law, each party to this Amendment hereby
irrevocably waives personal service of any and all process upon it and agrees
that all such service of process may be made by registered mail (return receipt
requested) directed to it at its address for notices as provided for in
Section 9.01 of the Credit Agreement. Nothing in this Amendment or any other
Loan Document will affect the right of any party to this Amendment to serve
process in any other manner permitted by law.

Section 6.4 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 6.4.

 

20



--------------------------------------------------------------------------------

Section 6.5 Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.

Section 6.6 Costs and Expenses. The Borrowers agree to reimburse the
Administrative Agent for its reasonable, documented out-of-pocket expenses
incurred in connection with this Amendment, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent.

Section 6.7 Monthly Borrowing Base Certificates. The Agent and each Lender party
hereto hereby agrees that after the Effective Date, Borrower shall be permitted
to revert to monthly Borrowing Base Certificates commencing on the date that
both (x) Used Truck Inventory is included in the Borrowing Base, pursuant to the
definition thereof and (y) the Administrative Agent has received a Borrowing
Base Certificate demonstrating that Excess Availability is greater than or equal
to $17,500,000.

Section 6.8 Term Loan Amendment. Each Lender consents to the Term Loan Amendment
and the Term Loan Documents as amended thereby, the Administrative Agent
consents to the Term Loan Amendment and the Term Loan Documents as amended
thereby, and each Lender authorizes and directs the Administrative Agent to
enter into an amendment to the Collateral Cooperation Agreement in connection
herewith.

[Remainder of this page is intentionally left blank.]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER: NAVISTAR, INC. By:  

/s/ Andrew J. Cederoth

  Name:   Andrew J. Cederoth   Title:   Executive Vice President and Chief
Executive Officer

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as the Administrative Agent and Lender By:  

/s/ Thomas J. Brennan

  Name:   Thomas J. Brennan   Title:   Senior Vice President

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC, as Lender By:  

/s/ David P. Hill

  Name:   David P. Hill   Title:   Vice President

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender By:  

/s/ Richard W. Duker

  Name:   Richard W. Duker   Title:   Managing Director

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender By:  

/s/ Alain Daoust

  Name:   Alain Daoust   Title:   Director By:  

/s/ Alex Verdone

  Name:   Alex Verdone   Title:   Associate

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC., as Lender By:  

/s/ Jeffrey B. Iervese

  Name:   Jeffrey B. Iervese   Title:   Vice President By:  

/s/ John Finone

  Name:   John Finone   Title:   Vice President

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK, USA, as Lender By:  

/s/ Barbara Fabbri

  Name:   Barbara Fabbri   Title:   Authorized Signatory

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

Annex A

EXHIBIT C

FORM OF BORROWING BASE CERTIFICATE

[See attached.]



--------------------------------------------------------------------------------

Navistar, Inc.           Used      Grand  

Report #:          Report Date: 4/30/13

   Parts      Trucks      Total  

Gross (per perpetuals) (in $000’s)

     —           —           —     

Ineligible

     —           —           —        

 

 

    

 

 

    

 

 

 

Eligible Inventory

     —           —           —     

Advance Rate (lesser of 65% or 85% NOLV)

     —           —           —     

Gross Available

     —           —           —     

Gross-After Category Limits (Used Trucks)

     —           —           —     

Less:

        

Reserve for A/P Contra

           —     

Rent Reserve (3 mo’s)

           —     

Subtotal Reserves (Limited to $3.75MM)

           —     

Availability before Line Limit

           —     

Suppressed Availablity

           —     

Availability Net of Suppressed

           —     

Less: Reserves in Excess of $3.75MM

           —     

Less: Liquidity Block

           —     

Net Availability

        

Less: Total Revolving Loan Balance

           —     

Less: Letters of Credit

           —     

Remaining Availability

           —     

Appraised NOLV

        

NOLV @ 85%

        

Navistar, Inc. (the “Company”), by its duly authorized officer signing below,
hereby certifies that (a) the information set forth in this certificate is true
and correct as of the date(s) indicated herein and (b) the Company is in
compliance with all terms and provisions contained in (i) the loan or other
agreement between the Company and Bank of America NA pursuant to which this
certificate is delivered (the “Agreement”) and (ii) any and all documents,
instruments and agreements evidencing, governing or securing the Agreement or
otherwise executed in connection therewith.



--------------------------------------------------------------------------------

Prepared by:  

 

 

Authorized Signature:  

 

(1) If this document is being transmitted electronically, the Borrower
acknowledges that by entering the name of its duly authorized officer on the
Certificate, that officer has reviewed the Certificate and affirmed the
representations, warranties and certifications referenced above.



--------------------------------------------------------------------------------

Annex B

EXHIBIT D

FORM OF PERFECTION CERTIFICATE

[See attached.]

 

32



--------------------------------------------------------------------------------

PERFECTION CERTIFICATE

Reference is hereby made to the AMENDED AND RESTATED ABL CREDIT AGREEMENT (as
amended, supplemented, or otherwise modified from time to time, the
“Agreement”), dated as of August 17, 2012, among NAVISTAR, INC., a Delaware
corporation (the “Borrower”), THE LENDERS as from time to time party thereto,
BANK OF AMERICA, N.A., as administrative agent for the Lenders (“Bank of
America”, in such capacity and including any permitted successor or assign, the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein and not otherwise defined have the respective meanings assigned in the
Agreement

The undersigned hereby certifies, solely in such person’s capacity as an officer
and not individually, to the Administrative Agent as follows as of the date
hereof:

1. Names. (a) The exact legal name of the Borrower, as such name appears in its
certificate of incorporation or other applicable organizational document, is as
set forth in Schedule 1(a) hereto. The Borrower is (i) the type of entity
disclosed next to its name in Schedule 1(a) and (ii) a registered organization
except to the extent otherwise disclosed in Schedule 1(a). Also set forth in
Schedule 1(a) is the organizational identification number of the Borrower, the
Federal Taxpayer Identification Number of the Borrower and the jurisdiction of
formation of the Borrower.

(b) Set forth in Schedule 1(b) hereto is each other corporate or organizational
name the Borrower has had in the past year, together with the date of the
relevant name change, and attached to such schedule are all amended certificates
of incorporation or certificates of formation and any attachments thereto filed
with the relevant state authority or other related corporate documents.

(c) Set forth in Schedule 1(c) hereto is a list of any other business or
organization to which the Borrower became the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, in the past year and attached to such schedule are
all certificates of merger and any attachments thereto filed by the Borrower
with the relevant state authority. Also set forth in Schedule 1(c) is the
information required by Section 1 of this certificate for any other business or
organization to which the Borrower became the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, in the past year, and attached to such schedule are
all related certificates of merger and any attachments thereto filed with the
relevant state authority.

2. Current Locations. (a) The chief executive office of the Borrower is located
at the address set forth in Schedule 2(a) hereto.

(b) Attached hereto as Schedule 2(b) hereto is a list that includes all
locations where the Borrower maintains any material books or records relating to
any Collateral.

(c) Set forth in Schedule 2(c) hereto are all of the parts distribution centers
where the Borrower maintains any of the Parts Inventory (as defined in the
Security Agreement).

(d) Set forth in Schedule 2(d) hereto are all of the storage facilities where
the Borrower maintains any of the Parts Inventory.

(e) Set forth in Schedule 2(e) hereto are all of the third party processor or
logistics provider locations where the Borrower maintains any of the Parts
Inventory.

(f) Set forth in Schedule 2(f) hereto are all other locations not identified
above where the Borrower maintains any Used Truck Inventory (except for Used
Truck Inventory with an aggregate book value not to exceed $15,000,000 at any
time).

(g) Set forth in Schedule 2(g) hereto are the names and addresses of all persons
or entities, other than the Borrower, such as lessees, consignees, warehousemen
or purchasers of chattel paper, which have possession of any Used Truck
Inventory (except for Used Truck Inventory with an aggregate book value not to
exceed $15,000,000 at any time).

 

33



--------------------------------------------------------------------------------

3. Good Standing. Attached hereto as Schedule 3 is the good standing certificate
or certificate of status of the Borrower dated within 45 days of the date hereof
from the relevant authority.

4. File Search Reports. Attached hereto as Schedule 4 is a true and accurate
summary of the file search reports from (a) each jurisdiction identified in
Section 1(a) with respect to each legal name set forth in Section 1, and
(b) each jurisdiction described in Schedule 1(c) relating to any of the
transactions described in Schedule 1(c) with respect to each legal name of the
person or entity from which the Borrower purchased or otherwise acquired any of
the Collateral or merged or consolidated with or acquired.

5. Collateral Filings. (a) Attached hereto as Schedule 5(a) are copies of UCC-1
financing statements, in each case, duly authorized by the Borrower constituting
a debtor (or the equivalent thereof under the laws of each relevant
jurisdiction) containing the indications of the Collateral, which are to be
filed in the filing offices in the jurisdictions identified in Schedule 6
hereto.

(b) Attached as Schedule 5(b) are copies of the UCC-3 financing statement
amendments, which are to be filed in the filing offices in the jurisdictions
identified in Schedule 6 hereto.

6. Schedule of Filings. Attached hereto as Schedule 6 is a schedule setting
forth, with respect to the filings described in Section 5 above, (i) each filing
and the appropriate filing office in which such filing is to be made and
(ii) any other actions required to create, preserve, protect and perfect the
security interests in the Collateral. No other filings or actions are required
to create, preserve, protect and perfect such security interests in the
Collateral as of the date hereof.

7. Pledged Accounts. Attached hereto as Schedule 7 is a true and complete list
of all Pledged Accounts (as defined in the Security Agreement) maintained by the
Borrower.

8. Counterparts. This Perfection Certificate may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one Perfection Certificate. Delivery of a
counterpart by facsimile or pdf electronic transmission shall constitute
delivery of an original.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first above written.

 

NAVISTAR, INC. By:  

 

  Name:   Title:

 

35



--------------------------------------------------------------------------------

Schedule 1(a)

Exact legal name of the Borrower, as such name appears in its certificate of
incorporation, type of entity, organizational identification number, if any,
Federal Taxpayer Identification Number and the jurisdiction of formation

 

 

 

36



--------------------------------------------------------------------------------

Schedule 1(b)

Each corporate or organizational name the Borrower has had in the past year,
together with the date of the relevant change

 

 

 

37



--------------------------------------------------------------------------------

Schedule 1(c)

List of all other names used by the Borrower, or any other business or
organization to which the Borrower became the successor by merger, consolidation
or otherwise, in the past year

 

 

 

38



--------------------------------------------------------------------------------

Schedule 2(a)

Chief Executive Office of the Borrower

 

 

 

39



--------------------------------------------------------------------------------

Schedule 2(b)

Locations of material books or records relating to any Collateral

 

 

 

40



--------------------------------------------------------------------------------

Schedule 2(c)

All of the parts distribution centers where the Borrower maintains any Parts
Inventory

 

 

 

41



--------------------------------------------------------------------------------

Schedule 2(d)

All of the storage facilities where the Borrower maintains any Parts Inventory

 

 

 

42



--------------------------------------------------------------------------------

Schedule 2(e)

All of the third party processor or logistics provider locations where the
Borrower maintains any Parts Inventory

 

 

 

43



--------------------------------------------------------------------------------

Schedule 2(f)

All other locations where the Borrower maintains any Used Truck Inventory

 

 

 

44



--------------------------------------------------------------------------------

Schedule 2(g)

Details of all persons other than the Borrower in possession or intended to have
possession of any Used Truck Inventory

 

 

 

45



--------------------------------------------------------------------------------

Schedule 3

Good standing certificate or certificate of status of the Borrower

 

 

 

46



--------------------------------------------------------------------------------

Schedule 4

Summary of the file search reports, financing statements and other filings

 

 

 

47



--------------------------------------------------------------------------------

Schedule 5(a)

UCC-1 financing statements

 

 

 

48



--------------------------------------------------------------------------------

Schedule 5(b)

UCC-3 financing statement amendments

 

 

 

49



--------------------------------------------------------------------------------

Schedule 6

Filings and the relevant Filing Office

 

 

 

50



--------------------------------------------------------------------------------

Schedule 7

Pledged Accounts

 

51



--------------------------------------------------------------------------------

EXHIBIT A

SUMMARY OF FILE SEARCH REPORTS



--------------------------------------------------------------------------------

EXHIBIT B

UCC-1 FINANCING STATEMENTS



--------------------------------------------------------------------------------

EXHIBIT C

UCC-3 FINANCING STATEMENT AMENDMENTS



--------------------------------------------------------------------------------

Annex C

SCHEDULE 4.1(h)

Part 4

[See attached.]



--------------------------------------------------------------------------------

Schedule 4.1(h)

Part 4

All other locations where the Borrower maintains any Used Truck Inventory

 

 

 

Location

 

Address

 

Description

Atlanta #330 East  

3355 Moreland Ave.

Conley, GA 30288

  Used Truck Center run by Navistar Baltimore #333 East  

4030 North Point Rd.

Baltimore, MD 21222

  Used Truck Center run by Navistar Charlotte #332 East  

3325 Rotary Dr.

Charlotte, NC 28269

  Used Truck Center run by Navistar Chicago #616 West  

2050 N. Mannheim Rd.

Melrose Park, IL 60160

  Used Truck Center run by Navistar Columbus #349 East  

10967 Columbus Expressway Park East

Etna, OH

  Used Truck Center run by Navistar Denver #337 West  

7510 Brighton Rd.

Commerce City, CO 80022

  Used Truck Center run by Navistar Detroit #341 East  

37750 Northline Rd.

Romulus, MI 48174

  Used Truck Center run by Navistar Fontana #350 West  

14714 Valley Blvd.

Fontana, CA 92335

  Used Truck Center run by Navistar Indianapolis #343 West  

1429 Harding Court

Indianapolis, IN 46217

  Used Truck Center run by Navistar Kansas City #407 West  

1475 N. Corrington Ave.

Kansas City, MO 64120

  Used Truck Center run by Navistar Nashville #358 East  

163 Industrial Blvd.

LaVergne, TN 37086

  Used Truck Center run by Navistar Philadelphia #345 East  

8800 State Rd.

Philadelphia, PA 19136

  Used Truck Center run by Navistar Sacramento #356  

4505 West Capitol Ave.

West Sacramento, CA 95691

  Used Truck Center run by Navistar Shreveport #607 West  

7900 Greenwood Rd.

Shreveport, LA 71119

  Used Truck Center run by Navistar Tampa #329 East  

5909 Adamo Dr.

Tampa, FL 33619

  Used Truck Center run by Navistar

Details of all persons other than the Borrower in possession or intended to have
possession of any Used Truck Inventory

 

 

 

Name

  

Address

Coffman International    4185 Ross Clark Circle, Dothan, AL 36306 Rush Truck
Center (Nalley)    2560 Moreland Avenue, Atlanta, GA 30315 Roberts International
   300 Longwood Drive, Richmond Hill, GA 31324 Samples Transportation    4525
Roosevelt Hwy, College Park, GA 30349 Southland International    214 10th Street
South, Birmingham, AL 35233 Ward International    2101 Perimeter Road, Mobile,
AL 36615



--------------------------------------------------------------------------------

Name

  

Address

Yancey Truck Center    1312 Blaylock Street, Albany, GA 31705 R.E.E.M.A.    8211
Fisher Road, Baltimore, MD 21222 Bare Truck Center    821 Baltimore Blvd,
Westminster, MD 21157 Barr International    2407 Salisbury Blvd, Salisbury, MD
21801 Beltway International    1800 Sulphur Spring Road, Baltimore, MD 21227
Central Maryland International    8425 Progress Court, Fredrick, MD 21701
Elliott Equipment    327 N. Aurora Street, Easton, MD 21601 Five Star
International    1294 Strickler Road, Mount Joy, PA 17552 Highway Motors    5307
Peters Creek Road, Roanoke, VA 24019 TransAuthority, Inc.    3400 Lee Hill
Drive, Fredericksburg, VA 22401 K. Neal International    5000 Tuxedo Road,
Hyattsville, MD 20781 Norfolk Truck    736 Tidewater Drive, Norfolk, VA 23504
Suffolk International    3468 Pruden Blvd, Suffolk, VA 23434 Carolina
International    1619 Bluff Road, Columbia, SC 29201 Highway Motors    5307
Peters Creek Road, Roanoke, VA 24019 Lilley International    US Hwy 17 Bypass,
Williamston, NC 27892 Piedmont International    2340 Highway 70 SW, Hickory, SC
28602 Powell’s Truck    13260 Wards Road, Lynchburg, VA 24501 Rush Truck    3510
Jeff Adams Drive, Charlotte, NC 28206 Smith International    918 Cedar Creek
Road, Fayetteville, NC 28312 Suffolk International    3468 Pruden Blvd, Suffolk,
VA 23434 TA / Intl Truck Richmond    11525 N. Lake Ridge Pkwy, Ashland, VA 23005
Triple T Parts & Equipmt    104 Daisy Scott Road, Rocky Point, NC 28457 Truck
Movers    7700 Boeing Road, Greensboro, NC 27409 White’s International    7045
Albert Pick Road, Greensboro, NC 27409 Astleford International    3000 Broadway
St. NE, Minneapolis, MN 55413 Astleford International    12541 Dupont Ave
Burnsville, MN 55337 Boyer International    2500 Broadway Dr. Lauderdale, MN
55113 Boyer International    21701 Industrial Blvd Rogers, MN 55374 Boyer
International    8025 HWY 101 W. Savage, MN 55378 Packer City International   
611 Hansen Rd Green Bay, WI 54304 O’Halloran International    3311 Adventureland
Drive, Altoona, IA 50009 002 Hawkeye Trk & Trlr    1656 State Highway 9 Decorah,
IA 52101-7569 Lakeside International    11000 W. Silver Spring Rd, Milwaukee, WI
53225 Schultz Equipment    1400 S. Stevenson Ave., Iron Mountain, MI 49801
Chicago International    4655 S. Central Avenue, Bedford Park, IL 60638
Interstate Motor Trucks    1900 Sorensen Road, Albert Lea, MN 56007 Mid-State
International    2100 E. 29th Street, Marshfield, WI 54449 Wieland Trucks   
3165 Wolf Rd Saginaw, MI 48601 Alliance    East State Side Rd Rt. 62, Alliance
Oh. 44601



--------------------------------------------------------------------------------

Name

  

Address

Allegheny Motors    49A Greenwood Altoona, PA 16602 Cerni Motors    5751 Cerni
Place, Youngstown Oh. 44515 Five Star International    1810 South 19th St,
Harrisburg PA 17104 Hill International    300 Alton Hill Dr. Eighty-Four PA.
15330 Hill International    47867 Y&O Road East Liverpool, OH 43920 Rush Truck
Centers    11775 Highway Drive Cincinnati, OH 41512 Lucas Truck Sales    205
State Street, Zanesville, OH 43701 Rush Truck Centers    2697 Gilchrist Road,
Akron, OH 44305 Truck Sales & Service    1700 Shepler Chruch S.W. Canton, Oh
44706 Truck Sales & Service    3429 Brightwood Road Midvale, OH 44653 Truck
Sales & Service    100 Cleveland Rd., Norwalk Oh. 44857 Truck Sales & Service   
85 E. Longview, Mansfield Oh 44905 Truck Sales & Service    212 Pike St,
Marietta OH 45750 Zacheral Motors    795 Greenville Pike, Clarion, PA 16214 Rush
Truck Centers    964 South 3800 West, Salt Lake City, UT 84104 Rush Truck
Centers    625 Industrial Road, Helper, UT 84526 Rush Truck Centers    2090
South 1100 West, Ogden, UT 84401 Rush Truck Centers    1406 East 3950 South, St.
George, UT 84790 Rush Truck Centers    195 North 2000 West, Springville, UT
84663 Rush Truck Centers    770 W. Amity Road, Boise, ID 83705 Rush Truck
Centers    322 South 600 West, Heyburn, ID 83336 Rush Truck Centers    7011
South 45th West, Idaho Falls, ID 83402 Rush Truck Centers    529 22nd Street
North, Lewiston, ID 83501 Rush Truck Centers    259 4th Avenue West, Twin Falls,
ID 83301 McCandless Truck Center    16704 E. 32nd Avenue, Aurora, CO 80011
McCandless Truck Center    136 Garden of the Gods Road, Colorado Springs, CO
80907 McCandless Truck Center    4030 Club Manor Drive, Pueblo, CO 80907
McCandless Truck Center    7825 I-76 Frontage Road, Henderson, CO 98064 Border
International    12283 Rojas Drive, El Paso, TX 79936 storage lot    7170 Dahlia
Street, Commerce City, CO 80022 Lucky Lake storage    2353 N. Redwood Road, Salt
Lake City, UT 84116 Motor Power Equipment    4941 Midland Road, Billings, MT
59101 Lariat International    3100 East Yellowstone, Casper, WY 82609 Lariat
International    701 East First Street, Cheyenne, WY 82001 Roberts Truck Center
   1623 Aspen Avenue NW, Albuquerque, NM 87104 Hanson Equipment    2332 I-70
Frontage Road, Grand Junction, CO 81505 Edera Development    25210 Brest Road,
Taylor, MI 48180 Rush Truck Sales    1120 Lima Avenue, Findly, OH 45480 Rush
Truck Sales    2655 St Johns Road, Lima, OH 45804 West Michigan Intl    215 Hall
Street SW, Grand Rapids, MI 49507



--------------------------------------------------------------------------------

Name

  

Address

Wieland Sales    3165 Wolf Road, Saginaw, MI 48601 Zaremba Equipment    1734
Dickerson Road, Gaylord, MI 48503 Paul’s Diesel    15331 Goddard Road,
Southgate, MI 48195 M&S Family LLC    26580 Van Born Rd, Dearborn Heights, MI
48125 Westland Truck    28735 Joy Road, Westland, MI 48185 Capital City
International    1700 N. Grand River Avenue, Lansing, MI 48906 Defiance Truck
Sales    1100 Carpenter Road, Defiance, OH 43512 Nollenberger Truck Ctr    5320
Fremont Pike, Stoney Ridge, OH 43463 Nollenberger Truck Ctr    924 E. Bryan
Street, Bryan, OH 43506 Truck Sales & Service    100 Cleveland Road, Norwalk, OH
44857 Tri-County International    5701 Wyoming, Dearborn, MI 48126 Tri-County
International    113 S. Dort Hwy, Flint, MI 48503 Tri-County International   
3001 E. High Street, Jackson, MI 49203 Indy Tk Sales    1325 W Thompson Rd,
Indpls, IN 46217 Effingham    1701 West Fayette Road, Effingham, IL 62401
Prairie    401 S Dirksen Parkway, Springfield, IL 62703 Selking    2807 Goshen
Road, Ft. Wayne, IN 46898 Shirk    1026 N Lincoln St, Greensburg, IN 47240
Sternberg    1781 Highway 231 South, Jasper, IN 47546 UHL    Highway 135 South,
Palmyra, IN 47164 Wiers    2111 Jim Neu Drive, Plymouth, IN 46563 Indianapolis
Engine Plant    5565 Brookville Road, Indianapolis, IN 46219 Frontier Intl
Trucks    1023 North Garnett, Tulsa, OK 74116 Cornhusker Intl Trucks    4502
South 110th Street, Omaha, NE 68137 Cornhusker Intl Trucks    2601 E. Omaha
Avenue, Norfolk, NE 68702 Cornhusker Intl Trucks    3131 Cornhusker Hwy,
Lincoln, NE 68504 Cornhusker Intl Trucks    2601 Bridgeport, IA 51111 Diamond
Intl Trucks    11401 Diamond Drive, North Little Rock, AR 72117 Diamond Intl
Trucks    2800 S. Davis Boulevard, Joplin, MO 64804 Diamond Intl Trucks    7700
NE 38th Street, Kansas City, MO 64161 Midwest Truck Sales    3101 Industrial
Park Place West, St. Peters, MO 63376 Al Scheppers Motor Co.    1722 Southridge
Drive, Jefferson City, MO 65109 Leeds Industrial Park    617 Stadium Drive,
Kansas City, MO 64129 Tri-State Intl Murray    100 Max Hurt Drive, Murray, KY
42701 Truck Center Tupelo    1007 International Drive, Tupelo, MS 38802 Landmark
International    4500 Rutledge Pike, Knoxville, TN 37914 Landmark International
   8220 Roberts-Matthews Hwy, Cookeville, TN 38506 Lee Smith    2600 8th Avenue,
Chattanooga, TN 37407 Cumberland    295 Butler Dr, Murfreesboro, TN 37130
Cumberland    1901 Lebanon Road, Nashville, TN 37210



--------------------------------------------------------------------------------

Name

  

Address

Diamond Intl of Memphis    1750 Brooks Road, Memphis, TN 38116 Bluegrass Intl
Trucks    101 Triport Circle, Georgetown, KY 40324 Tri-State Intl Bowling Green
   191 Parker Avenue, Bowling Green, KY 42102 Tri-State Intl Hopkinsville    200
J W Dickson Drive, Oak Grove, KY 42262 Waters Truck Columbus    96 E. Plymouth
Road, Columbus, MS 39703 Waters International    65 Hwy 19 North, Meridian, MS
39304 Waters Intl Hattiesburg    80 S & K Drive, Hattiesburg, MS 39401 Tri-State
Truck Center    412 Hwy 49 South, Richland, MS 39218 Liberty International   
1400 S. Willow Street, Manchester, NH 03103 Mid-Atlantic Truck Center    525 W.
Linden Avenue, Linden, NJ 07036 Syosset Truck Sales    1561 Stewart Avenue,
Westbury, NY 11590 Ransome International    1420 Phoenixville Pike, West
Chester, PA 19380 Arkel Motors    70 Windsor Hwy, New Windsor, NY 12553 Regional
International    1007 Lehigh Station Road, Henrietta, NY 14467 Hunter Truck
Sales    174 Oneida Valley Road, Butler, PA 16001 Del-Val International    1034
Bethlehem Pike, Montgomeryville, PA 18936 Wolfington Body Co. (Exton)    30
Pottstown Pike, Chester Springs, PA 19425 J & B International    964 Hercules
Drive, Colchester, VT 05446 Stadium International    105 7th N. Street,
Liverpool, NY 13088 Lowe & Moyer    731 Church Street, Fogelsville, PA 18051
Morrison & Sylvester    1175 Minot Avenue, Auburn, ME 04210 Nutmeg International
   130 Brainard Rd Hartford, CT 06114 Adessa Auction    400 North Beck Ave,
Chandler, AZ 85226 Dion International    5255 Federal Blvd, San Diego, CA 92105
EM Tharp    15243 Road 192, Porterville, CA 93257 Fontana Truck Sales    14984
Valley Blvd, Fontana, CA 92335 Gibbs International    2201 E Ventura Blvd,
Oxnard, CA 93031 Gibbs International    3525 Buck Owens Blvd, Bakersfield, CA
93308 Gibbs International    2712 S. 4th Street, Fresno, CA 93725 Little Truck
Sales    11311 Cedar Ave, Bloomington, CA 92316 Peterson Trucks    10
Hegenberger Ct, Oakland, CA 94621 Prime Time Equipment    15609 Valley Blvd,
Fontana, CA 92335 Prime Time North (storage yard)    15762 Valley Blvd, Fontana,
CA 92335 Rush Truck Center    964 S 3800 W, Salt Lake City, UT 84101 RWS
International    2202 S. Central Avenue, Phoenix, AZ 85004 Sacramento “B”
(storage yard)    3440 W Capitol Ave, W Sacramento, CA 95691 Brattain
International    61 NE Columbia Blvd, Portland, OR 97211 Bryant Motors    1300
Bronson Way North, Renton, WA 98057 Cascadia International    2312 Milwaukee
Way, Tacoma, WA 98421



--------------------------------------------------------------------------------

Name

  

Address

Husky International    13123 48th Ave South, Seattle, WA 98168 Interstate
International    825 Navy Drive, Stockton, CA 95206 Westrux International   
2200 E. Steel Road, Colton, CA 92324 Westrux International    812 Washington
Blvd, Montebello, CA 90640 Westrux International    3505 Pomona Blvd, Pomona, CA
91768 International Trucks Houston    660 Gellhorn Drive, Houston, TX 77029
ADESA Shreveport    7666 Greenwood Road, Shreveport, LA 71119 Maudlin Intl   
1881 Picketville Road, Jacksonville, FL 32220 Maudlin Intl    5221 HWY 40 West,
Ocala, FL 34482 Maudlin Intl    6647 N. Orange Blossom Trail, Orlando, FL 32810
Rechtien Intl    2875 W SR 84, Dania Beach, FL 33312 Rechtien Intl    7227 NW
74th Ave, Miami, FL 33166 Rechtien Intl    3787 Interstate Pk Rd, Riviera Beach,
FL 33404 Rechtien Intl    1699 NW US Hwy 1, Ft. Pierce, FL 34950 Sun State Intl
   6020 Adamo Drive, Tampa, FL 33619 Sun State Intl    41609 HWY. 27, Davenport,
FL33837 Sun State Intl    8247 15th Street, Sarasota, FL 34234 Wallace    2761
E. Edison Avenue, Ft. Myers, FL 33902 Sun State Intl    7105 E. 6th Avenue,
Tampa, FL 33619



--------------------------------------------------------------------------------

Annex D

FORM OF ADDITIONAL DESIGNATED PARTS LOCATIONS,

ADDITIONAL DESIGNATED USED TRUCK LOCATIONS AND

ADDITIONAL PLEDGED ACCOUNTS CERTIFICATE

[See attached.]

 

62



--------------------------------------------------------------------------------

EXHIBIT E

(See Section 4.1(h) of Security Agreement and the definition of “Pledged
Accounts” contained therein)

FORM OF

ADDITIONAL DESIGNATED PARTS LOCATIONS, ADDITIONAL DESIGNATED USED TRUCK
LOCATIONS AND ADDITIONAL PLEDGED ACCOUNTS CERTIFICATE

Reference is made to the Amended and Restated Security Agreement, dated as of
August 17, 2012 (as amended, restated, modified or supplemented from time to
time, the “Security Agreement”) by and among NAVISTAR, INC., a Delaware
corporation (the “Grantor”) and BANK OF AMERICA, N.A., as Administrative Agent.
All capitalized terms used herein shall have the respective meanings ascribed
hereto or incorporated by reference in the Security Agreement. This Additional
Designated Parts Locations, Designated Used Truck Locations and Additional
Pledged Accounts Certificate (this “Certificate”) is being executed and
delivered to the Administrative Agent pursuant to [Section 4.1(h) of / the
definition of “Pledged Accounts” in] the Security Agreement in order to
designate an additional [Designated Parts Location / Designated Used Truck
Location / Pledged Account] as follows:

[Additional Designated Parts Location(s):

 

Location

 

Address

 

Description

   

Such additional Designated Parts Location(s) [is / are] [parts distribution
center(s) owned or leased by Grantor / storage facility(y/ies) of Grantor /
third party processor(s) or logistics provider(s)].]

[Additional Designated Used Truck Location(s):

 

Location

 

Address

 

Description

   

[Additional Pledged Account(s):

 

Name of Account

 

Account Bank

 

Account Number

   

]

Attached is an amended and restated schedule of [Designated Parts Locations /
Designated Used Truck Locations / Pledged Accounts].

[The undersigned, the duly appointed [specify title] of Grantor, hereby
certifies on behalf of Grantor, and not in any individual capacity, that:

[(i) if such Designated Parts Location is a parts distribution center owned or
leased by Grantor, no Inventory (other than Parts intended to be sold by Grantor
in its aftermarket parts services business and Term Loan Collateral that is
immaterial in view of the Inventory of the Grantor otherwise held at such
location) will be maintained at such location; and

(ii) a notice of the new Designated Parts Location and a certification of the
matters set forth in clause (i) above have been delivered (or are being
contemporaneously delivered) to the Term Representative.]

 

63



--------------------------------------------------------------------------------

[(i) other than as may result from inadvertent mistakes, no cash or other assets
(other than (A) insurance proceeds constituting Collateral, (B) any cash or Cash
Equivalents constituting Proceeds of any sale or other disposition of any Parts
Inventory and (C) Proceeds of the assets of the Grantor referred to in clauses
(a)(ii) and (a)(iii) of Article II of the Security Agreement) will be deposited
in or credited to such account; and

(ii) a notice of the new Pledged Account and certification of the matter set
forth in clause (i) above have been delivered (or are being contemporaneously
delivered) to the Term Representative.]]

[SIGNATURE PAGE FOLLOWS]

 

64



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Certificate to be duly executed
by the undersigned officer as of                     , 20    .

 

NAVISTAR, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXECUTION VERSION

Annex E

TERM LOAN AMENDMENT

[See attached.]



--------------------------------------------------------------------------------

FIRST AMENDMENT

FIRST AMENDMENT dated as of April 2, 2013 (this “Amendment Agreement”), (a) to
the Credit Agreement dated as of August 17, 2012 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among NAVISTAR,
INC., a Delaware corporation (the “Borrower”), NAVISTAR INTERNATIONAL
CORPORATION, a Delaware corporation (“Parent”), the LENDERS party thereto and
JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Administrative Agent and Collateral
Agent (capitalized terms used but not defined herein having the meaning provided
in the Credit Agreement), (b) to the Guarantee and Collateral Agreement dated as
of August 17, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”), among Parent, the Borrower and
certain other Subsidiaries of Parent party thereto and JPMCB, as Collateral
Agent, and (c) the Collateral Cooperation Agreement dated as of August 17, 2012
(the “Collateral Cooperation Agreement”), by and among Bank of America, N.A., in
its capacity as administrative agent for the ABL Secured Parties (as defined
therein), and JPMCB, in its capacity as administrative and collateral agent for
the Term Secured Parties (as defined therein). J.P. Morgan Securities LLC has
been appointed to act as sole lead arranger and sole bookrunner in connection
with this Amendment Agreement.

W I T N E S S E T H

WHEREAS, pursuant to the Credit Agreement, the Existing Lenders (as defined
below) have made Tranche B Term Loans to the Borrower on the terms and subject
to the conditions set forth therein;

WHEREAS, concurrently with the effectiveness of this Amendment Agreement on the
First Amendment Effective Date (as defined below), Parent intends to (a) incur
unsecured indebtedness in an aggregate principal amount of $300,000,000 (the
“Unsecured Financing Transactions”) and (b) use the Net Proceeds thereof to
repay (the “Prepayment”) a portion of the outstanding Tranche B Term Loans in
accordance with Section 2.10 of the Credit Agreement (the portion of the Tranche
B Term Loans that remain outstanding immediately after the Prepayment being
referred to herein as the “Existing Term Loans”).

WHEREAS, each lender holding outstanding Tranche B Term Loans immediately prior
to the First Amendment Effective Date (the “Existing Lenders”) that executes and
delivers a signature page to this Amendment Agreement as a “Continuing Lender”
(each, a “Continuing Lender”) at or prior to 3:00 p.m., New York City time, on
March 26, 2013 (the “Signing Date”) will have agreed to the terms of this
Amendment Agreement upon the effectiveness of this Amendment Agreement on the
First Amendment Effective Date. Each Existing Lender that does not execute and
deliver a signature page to this Amendment Agreement at or prior to the Signing
Date (each, a “Departing Lender”) will be deemed not to have agreed to this
Amendment Agreement, and will be subject to the mandatory assignment provisions
of Section 2.19 of the Credit Agreement upon the effectiveness of this Amendment
Agreement on the First Amendment Effective Date (it being understood that the
interests, rights and obligations of the Departing Lenders under the Credit
Documents will be assumed by (a) certain Continuing Lenders and (b) each
financial institution that is not an Existing Lender and that is a party hereto
(each, a “New Lender”), in each case in accordance with Section 2.19 of the
Credit Agreement and Section 2 hereof);

WHEREAS, effective as of the First Amendment Effective Date, each New Lender
will constitute, and each Continuing Lender will continue to constitute, a
“Tranche B Term Lender” and a “Lender” for all purposes of the Credit Agreement
and the Credit Documents; and

 

- 2 -



--------------------------------------------------------------------------------

WHEREAS, Parent, the Borrower, the Continuing Lenders, which collectively
constitute the Requisite Lenders, and the New Lenders desire to amend the Credit
Agreement to, among other things, (a) reduce the Applicable Rate applicable to
the Tranche B Term Loans, (b) amend the Tranche B Term Loan Maturity Date to be
August 17, 2017 and (c) modify certain other terms and conditions of the Credit
Agreement, in each case on the terms and subject to the conditions set forth
herein.

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Unsecured Financing Transactions and Prepayment. Subject to the terms
and conditions set forth herein, on the First Amendment Effective Date
(a) Parent shall consummate the Unsecured Financing Transactions and contribute
the Net Proceeds thereof to the Borrower, (b) the Borrower shall use such Net
Proceeds to consummate the Prepayment, (c) the Borrower shall pay the amount
required pursuant to Section 2.10(b) of the Credit Agreement (as in effect prior
to the First Amendment Effective Date) in respect of the Tranche B Term Loans
subject to the Prepayment and (d) the Borrower shall pay to the Existing Lenders
all accrued and unpaid interest and fees through but excluding the First
Amendment Effective Date. The Requisite Lenders hereby waive any breakage
required to be paid pursuant to Section 2.15(c) of the Credit Agreement in
connection with the payments set forth in clauses (b) and (d) of this Section 1.

SECTION 2. Concerning the Tranche B Term Lenders and Existing Term
Loans. (a) Subject to the terms and conditions set forth herein, on the First
Amendment Effective Date and immediately following the Prepayment, (i) each New
Lender shall become, and each Continuing Lender shall continue to be, a “Tranche
B Term Lender” under the Credit Agreement and (ii) each New Lender shall have,
and each Continuing Lender shall continue to have, all the rights and
obligations of a “Tranche B Term Lender” and a “Lender” holding a Tranche B Term
Loan under the Credit Agreement.

(b) Pursuant to Section 2.19 of the Credit Agreement, on the First Amendment
Effective Date and immediately following the Prepayment, each Departing Lender
shall be deemed to have assigned and delegated its Existing Term Loans to JPMCB,
as assignee, at a purchase price equal to par (the “Purchase Price”). Upon
(i) payment to a Departing Lender of (x) the Purchase Price with respect to its
Existing Term Loans and (y) accrued and unpaid interest and fees through but
excluding the First Amendment Effective Date and (ii) the satisfaction of the
conditions set forth in Section 2.19 of the Credit Agreement (but without the
requirement of any further action on the part of such Departing Lender, Parent,
the Borrower or the Administrative Agent), such Departing Lender shall cease to
be a party to the Credit Agreement (and shall not become a party to the Credit
Agreement, as amended by this Amendment Agreement).

(c) Subject to the terms and conditions set forth herein, on the First Amendment
Effective Date, (i) each Continuing Lender agrees (x) if the aggregate principal
amount of such Continuing Lender’s Existing Term Loans exceeds such Continuing
Lender’s Tranche B Term Loan Commitment, to assign to JPMCB, for a purchase
price equal to par, a portion of its Existing Term Loans having an aggregate
principal amount equal to such Continuing Lender’s Existing Term Loans less such
Continuing Lender’s Tranche B Term Loan Commitment disclosed to such Continuing
Lender by the Administrative Agent prior to the date hereof or (y) if such
Continuing Lender’s Tranche B Term Loan Commitment exceeds the aggregate
principal amount of such Continuing Lender’s Existing Term Loans, to assume from
JPMCB, for a purchase price equal to par, Tranche B Term Loans having an
aggregate principal amount equal to such Continuing Lender’s Tranche B Term Loan
Commitment disclosed to such Continuing Lender by the Administrative Agent prior
to the date hereof less the amount of the Existing Term Loans of such Continuing
Lender on such date and (ii) each New Lender, if any, agrees to assume from
JPMCB, for a purchase price equal to par, Tranche B Term Loans having an
aggregate principal amount equal to the amount disclosed to such New Lender by
the Administrative Agent prior to the date hereof.

(d) Each New Lender, if any, by delivering its signature page to this Amendment
Agreement and assuming Tranche B Term Loans in accordance with Section 2(c)
hereof, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Credit Document and each other document required to be approved
by any Agent, the Requisite Lenders or any other Lenders, as applicable, on the
First Amendment Effective Date.

 

- 3 -



--------------------------------------------------------------------------------

SECTION 3. Amendment of Credit Agreement. Effective as of the First Amendment
Effective Date, the Credit Agreement is hereby amended as follows:

(a) The following definitions are hereby added in the appropriate alphabetical
order to Section 1.1 of the Credit Agreement:

“First Amendment” means the First Amendment dated as of April 2, 2013, to this
Agreement, the Guarantee and Collateral Agreement and the Collateral Cooperation
Agreement.

“First Amendment Effective Date” means April 2, 2013.

“First Amendment Reaffirmation Agreement” means a Reaffirmation dated as of the
First Amendment Effective Date among Parent, the Borrower and the Guarantor
Subsidiaries, substantially in the form attached to the First Amendment, as the
same may be amended, supplemented or otherwise modified from time to time.

(b) The definitions of the terms “ABL Collateral” and “ABL Pledged Accounts” set
forth in Section 1.1 of the Credit Agreement are each hereby amended by
replacing the words “as in effect on the date hereof” with “as in effect on the
First Amendment Effective Date”.

(c) The definition of the term “Adjusted Eurodollar Rate” set forth in
Section 1.1 of the Credit Agreement is hereby amended by replacing the text
“1.50%” with the text “1.25%”.

(d) The definition of the term “Applicable Rate” set forth in Section 1.1 of the
Credit Agreement is hereby amended by replacing the text “4.50%” and “5.50%”
with the text “3.50%” and “4.50%”, respectively.

(e) The definition of the term “Collateral Documents” set forth in Section 1.1
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

“Collateral Documents” means the Guarantee and Collateral Agreement, the
Mortgages, the Intellectual Property Security Agreements, the Control
Agreements, the First Amendment Reaffirmation Agreement, any deed or amendment
of deed executed in connection with the First Amendment and all other
instruments, documents and agreements delivered by or on behalf of any Credit
Party pursuant to this Agreement or any of the other Credit Documents in order
to grant to, or perfect in favor of, the Collateral Agent, for the benefit of
the Secured Parties, a Lien on any property of such Credit Party as security for
the Obligations.

(f) The definition of the term “Indebtedness” set forth in Section 1.1 of the
Credit Agreement is hereby amended by amending and restating clause (g) thereof
in its entirety as follows:

“(g) all net amounts owing under Hedge Agreements relating to interest rates,
foreign currency exchange rates or commodity prices; and”

 

- 4 -



--------------------------------------------------------------------------------

(g) The definition of the term “Lender” set forth in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Lender” means each financial institution party to the First Amendment as a
Lender, and any other Person that shall have become a party hereto in accordance
with the terms hereof pursuant to an Assignment Agreement or a Refinancing
Facility Agreement, other than any such Person that shall have ceased to be a
party hereto pursuant to an Assignment Agreement.

(h) The definition of the term “Tranche B Term Loan Maturity Date” set forth in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Tranche B Term Loan Maturity Date” means August 17, 2017.

(i) Clause (b) of Section 2.10 of the Credit Agreement is amended and restated
in its entirety as follows:

“(b) Tranche B Term Loan Call Protection. In the event that all or any portion
of the Tranche B Term Borrowings are repaid or prepaid for any reason (excluding
any payment of any Installment due and payable pursuant to Section 2.9(a)) or
are subject to any other Repricing Event, in each case, prior to the second
anniversary of the First Amendment Effective Date, then each Lender whose
Tranche B Term Loans are repaid or prepaid or are subject to such a Repricing
Event (or which is required to assign any of its Tranche B Term Loans pursuant
to Section 2.19 in connection with such prepayment or such Repricing Event)
shall be paid a fee equal to 1.00% of the aggregate principal amount of such
repayment or prepayment (or the principal amount subject to such Repricing Event
or such assignment).”

(j) Clause (a) of Section 2.11 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(a) Asset Sales. Not later than the third Business Day following the date of
receipt by Parent or any Restricted Subsidiary of any Net Proceeds in respect of
any Asset Sale by any Credit Party, the Borrower shall prepay the Borrowings in
an aggregate amount equal to such Net Proceeds; provided that, except in the
case of Net Proceeds in respect of Asset Sales made pursuant to
Section 6.4(a)(xiv) in any Fiscal Year that, together with all Net Proceeds in
respect of other Asset Sales made pursuant to Section 6.4(a)(xiv) during such
Fiscal Year, exceed $100,000,000, so long as no Default or Event of Default
shall have occurred and be continuing, the Borrower may, prior to the date of
the required prepayment, deliver to the Administrative Agent a certificate of an
Authorized Officer of each of Parent and the Borrower to the effect that the
Borrower intends to cause such Net Proceeds (or a portion thereof specified in
such certificate) to be reinvested in assets useful in the business of the
Borrower and the other Credit Parties (which assets, in the case of any
reinvestment of the Net Proceeds of any Asset Sale of any Collateral, shall
constitute Collateral) within 365 days after the receipt of such Net Proceeds
(or within 180 days following the end of such 365-day period if a binding
agreement so to reinvest such Net Proceeds is entered into within such 365-day
period), and certifying that, as of

 

- 5 -



--------------------------------------------------------------------------------

the date thereof, no Default or Event of Default has occurred and is continuing,
in which case during such period the Borrower shall not be required to make such
prepayment to the extent of the amount set forth in such certificate; provided
further that any such Net Proceeds that are not so reinvested by the end of such
365-day period (as such period may be extended as set forth above) shall be
applied to prepay the Borrowings promptly upon the expiration of such period.”

(k) Clause (g) of Section 4.13 of the Credit Agreement is hereby amended to
insert the word “material” before the words “Withdrawal Liability”.

(l) Clause (r) of Section 6.2 of the Credit Agreement is hereby amended by
replacing the text “$50,000,000” with the text “$75,000,000”.

(m) (i) Clause (a)(iv) of Section 6.3 of the Credit Agreement is hereby amended
by deleting the parenthetical “(other than the Convertible Subordinated Notes)”
and (ii) clause (b)(vii) of Section 6.3 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“(vii) cash payments (A) made with respect to the hedging arrangements entered
into by Parent or any of its Restricted Subsidiaries to increase the effective
conversion premium of the Convertible Subordinated Notes, (B) made to net share
settle Convertible Subordinated Notes in amount not to exceed the principal
amount thereof or (C) made in lieu of the issuance of fractional shares in
connection with the conversion of the Convertible Subordinated Notes;”

(n) Clause (c)(i) of Section 6.3 of the Credit Agreement is hereby amended by
(i) replacing the word “or” at the end of clause (B) thereof with the text “,”
and (ii) inserting the following at the end thereof:

“or (D) to the extent that such repayment, prepayment, redemption, defeasance,
repurchase, retirement or other acquisition for value does not constitute a
Restricted Payment because it is made within one year of the date of the
scheduled final maturity of such Indebtedness, repayment or sinking fund payment
of such Indebtedness”

(o) Clause (a)(xiv) of Section 6.4 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(xiv) sales, transfers, leases and other dispositions of assets that are not
permitted by any other clause of this Section 6.4(a); provided that (A) all
sales, transfers, leases and other dispositions made in reliance on this clause
(xiv) shall be made for fair value and at least 75% cash consideration and
(B) the Net Proceeds thereof shall be applied as required by Section 2.11.”

(p) Clause (b)(vi) of Section 6.6 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(vi) restrictions imposed under the (A) the ABL Loan Documents as in effect on
the First Amendment Effective Date, (B) the Senior Notes Indenture, the Cook
County Loan Agreement and the IFA Loan Agreement, in each case as in effect on
the Closing Date, and (C) the Credit Documents;”

 

- 6 -



--------------------------------------------------------------------------------

(q) Clause (b) of Section 6.9 of the Credit Agreement is hereby amended by
replacing the words “restrictions and conditions existing on the date hereof
(including such restrictions set forth in the ABL Credit Agreement” with the
words “restrictions and conditions existing on the date hereof and restrictions
and conditions set forth in the ABL Credit Agreement as of the First Amendment
Effective Date”.

(r) Clause (a) of Section 6.10 of the Credit Agreement is hereby amended by
(i) adding the parenthetical “(as in effect on the First Amendment Effective
Date)” after the words “ABL Loan Documents” and (ii) replacing the words “as in
effect on the date hereof” with the words “as in effect on the First Amendment
Effective Date”.

SECTION 4. Amendment of the Guarantee and Collateral Agreement. Effective as of
the First Amendment Effective Date, the Guarantee and Collateral Agreement is
hereby amended as follows:

(a) The following definition is hereby added in the appropriate alphabetical
order to Section 1.02 of the Guarantee and Collateral Agreement:

“Used Truck Inventory” has the meaning assigned to the term “Used Truck
Inventory” as defined in the ABL Security Agreement, as in effect on the First
Amendment Effective Date.

(b) The definition of the term “ABL Collateral” set forth in Section 1.02 of the
Guarantee and Collateral Agreement is hereby amended and restated in its
entirety as follows:

“ABL Collateral” has the meaning assigned to the term “Collateral” as defined
in, and as supplemented by the designation of additional “Designated Parts
Locations” for such “Collateral” and additional “Pledged Accounts” in accordance
with the terms of, the ABL Security Agreement, as in effect after giving effect
to that certain Amendment No. 1 to the Credit Agreement and Security Agreement
dated as of April 2, 2013 among the Borrower, the lenders party thereto and the
ABL Representative (the “ABL Credit Agreement Amendment”), but (a) excluding
therefrom any assets that, under the terms of the ABL Security Agreement as in
effect on the date hereof or as amended from time to time, are expressly stated
to be excluded from, or no longer included in, the definition of such term, but
only upon such assets ceasing to constitute “Collateral” as so defined, and
(b) disregarding in the definition thereof any reference to any Proceeds (other
than insurance proceeds and products thereof and, solely to the extent such
Proceeds are in the form of assets of the Borrower set forth in clauses (a)(i)
through (a)(vi) of Article II of the ABL Security Agreement, as in effect after
giving effect to the ABL Credit Agreement Amendment, other Proceeds thereof).

(c) The definition of the term “ABL Pledged Accounts” set forth in Section 1.02
of the Guarantee and Collateral Agreement is hereby amended by replacing the
words “as in effect on the date hereof” with “as in effect on the First
Amendment Effective Date”.

(d) The definition of the term “ABL Security Agreement” set forth in
Section 1.02 of the Guarantee and Collateral Agreement is hereby amended and
restated in its entirety as follows:

“ABL Security Agreement” means the Amended and Restated Security Agreement dated
as of the date hereof, as amended by the Amendment No. 1 to the Credit Agreement
and the Security Agreement dated as of the First Amendment Effective Date,
between the Borrower, the ABL Representative and the lenders party thereto.

 

- 7 -



--------------------------------------------------------------------------------

(e) Clause (a) of Section 7.16 of the Guarantee and Collateral Agreement is
amended and restated in its entirety as follows:

“(a) ABL Pledged Accounts. The Borrower represents and covenants that (i) other
than as may result from inadvertent mistakes, no ABL Pledged Account will, at
any time, contain on deposit therein or credited thereto any funds or financial
assets (including Investment Property, cash and Cash Equivalents) other than
(A) insurance proceeds constituting ABL Collateral, (B) any cash or Cash
Equivalents constituting Proceeds of any sale or other disposition of any Parts
Inventory or any Used Truck Inventory and (C) Proceeds of the assets of the
Borrower referred to in clauses (a)(ii) and (a)(iii) of Article II of the ABL
Security Agreement, as in effect on the First Amendment Effective Date, and
(ii) neither the Borrower nor any other Person authorized by the Borrower (other
than the ABL Representative or the applicable depositary bank) shall make any
withdrawal or transfer from (or give any entitlement order resulting in any such
withdrawal or transfer) any ABL Pledged Account except if funds or financial
assets so withdrawn or transferred are applied to satisfy obligations under the
ABL Credit Agreement or are deposited in or credited to a Deposit Account or
Securities Account that is subject to a perfected security interest of the
Collateral Agent pursuant to the Credit Documents (it being understood that,
after such deposit or credit, the Borrower or any other Person authorized by the
Borrower may make withdrawals or transfers of such funds or financial assets in
accordance with the terms of the Credit Documents). The Borrower shall not
designate any Deposit Account or Securities Account as a “Pledged Account” under
the ABL Security Agreement unless the Borrower shall have provided prior or
contemporaneous written notice of such designation to the Collateral Agent,
accompanied by a certificate of an Authorized Officer of the Borrower certifying
that such Deposit Account or Securities Account, as the case may be, complies
and will continue to comply with the requirements of this paragraph.”

 

- 8 -



--------------------------------------------------------------------------------

SECTION 5. Amendment of the Collateral Cooperation Agreement. Effective as of
the First Amendment Effective Date, the Collateral Cooperation Agreement is
hereby amended as follows:

(a) The definition of the term “ABL Collateral” set forth in Section 1.2 of the
Collateral Cooperation Agreement is hereby amended and restated in its entirety
as follows:

“ABL Collateral” has the meaning assigned to the term “Collateral” as defined
in, and as supplemented by the designation of additional “Designated Parts
Locations” for such “Collateral” and additional “Pledged Accounts” in accordance
with the terms of, the ABL Security Agreement, as in effect after giving effect
to that certain Amendment No. 1 to the Credit Agreement and Security Agreement
dated as of April 2, 2013 among the Borrower, the Lenders party thereto and the
ABL Representative (the “ABL Credit Agreement Amendment”), but (a) excluding
therefrom any assets that, under the terms of the ABL Security Agreement as in
effect on the date hereof or as amended from time to time, are expressly stated
to be excluded from, or no longer included in, the definition of such term, but
only upon such assets ceasing to constitute “Collateral” as so defined, and
(b) disregarding in the definition thereof any reference to any Proceeds (other
than insurance proceeds and products thereof and, solely to the extent such
Proceeds are in the form of assets of the Borrower set forth in clauses (a)(i)
through (a)(vi) of Article II of the ABL Security Agreement, as in effect after
giving effect to the ABL Credit Agreement Amendment, other Proceeds thereof).

SECTION 6. Conditions to Effectiveness of Amendment Agreement. This Amendment
Agreement shall become effective as of the first date on which the following
occur or have been waived (the “First Amendment Effective Date”):

(a) The Administrative Agent shall have received a counterpart of (i) this
Amendment Agreement, executed and delivered by a duly authorized officer of
Parent, the Borrower, the Requisite Lenders, each New Lender and the
Administrative Agent and (ii) the Reaffirmation attached to this Amendment
Agreement, executed and delivered by a duly authorized officer of each Credit
Party.

(b) The Administrative Agent shall have received, in respect of each of Parent
and the Borrower, (i) a certificate of such Credit Party executed by the
secretary or assistant secretary of such Credit Party attaching (A) a copy of
each Organizational Document of such Credit Party, which shall, to the extent
applicable, be certified as of the First Amendment Effective Date or a recent
date prior thereto by the appropriate Governmental Authority, provided that, in
lieu of the delivery requirement in this clause (A), if there has been no change
to, and no action has been taken to amend, the Organizational Documents of such
Credit Party, the Administrative Agent shall accept a certification from an
Authorized Officer of such Credit Party as to such fact, (B) signature and
incumbency certificates of the officers of such Credit Party, (C) resolutions of
the board of directors or similar governing body of such Credit Party approving
and authorizing the execution, delivery and performance of this Amendment
Agreement and the Reaffirmation to which it is a party, certified as of the
Closing Date by such secretary or assistant secretary as being in full force and
effect without modification or amendment, and (D) a good standing certificate
from the applicable Governmental Authority of such Credit Party’s jurisdiction
of organization, dated the First Amendment Effective Date or a recent date prior
thereto, and (ii) such other documents and certificates as the Administrative
Agent may reasonably request relating to the organization, existence and good
standing of each of Parent and the Borrower and the authorization of the
transactions contemplated hereby and the Reaffirmation, all in form and
substance reasonably satisfactory to the Administrative Agent.

 

- 9 -



--------------------------------------------------------------------------------

(c) The Unsecured Financing Transactions shall have been consummated, the Net
Proceeds of which shall be used to effect the Prepayment.

(d) The Borrower shall have paid to J.P. Morgan Securities LLC (the “Arranger”),
for the account of the applicable Existing Lenders, (i) the amounts set forth in
clauses (c) and (d) of Section 1 of this Amendment Agreement and (ii) the amount
required pursuant to Section 2.10(b) of the Credit Agreement (as in effect prior
to the First Amendment Effective Date) in respect of the Tranche B Term Loans
that are not being repaid as part of the Prepayment. In addition, the Borrower
shall have paid to the Administrative Agent and the Arranger all expenses
(including legal expenses) and other amounts due and payable on or prior to the
First Amendment Effective Date pursuant to this Amendment Agreement, the
Arrangement Letter dated as of March 19, 2013, among Parent, the Borrower, the
Arranger and JPMCB, and the Credit Documents.

(e) At the time of and immediately after giving effect to this Amendment
Agreement, no Default or Event of Default shall have occurred and be continuing
or would result therefrom.

(f) The representations and warranties made or deemed to be made in this
Amendment Agreement shall be true and correct (i) in the case of the
representations and warranties qualified or modified as to materiality in the
text thereof, in all respects and (ii) otherwise, in all material respects, in
each case on and as of the First Amendment Effective Date, except in the case of
any such representation and warranty that expressly relates to an earlier date,
in which case such representation and warranty shall be so true and correct, or
true and correct in all material respects, as applicable, on and as of such
earlier date.

(g) The Collateral Agent shall have received all certificates, acknowledgements
and other documents described in clauses (f)(iii) and (f)(iv) of the definition
of the term “Collateral and Guarantee Requirement” set forth in Section 1.1 of
the Credit Agreement.

The Administrative Agent shall notify Parent, the Borrower, the Existing Lenders
and the New Lenders of the First Amendment Effective Date and such notice shall
be conclusive and binding. Notwithstanding the foregoing, this Amendment
Agreement shall not become effective, and the obligations of the applicable
Continuing Lenders and the New Lenders to assume Tranche B Term Loans as
provided for herein will automatically terminate, if each of the conditions set
forth or referred to in this Section 6 has not been satisfied at or prior to
5:00 p.m., New York City time, on April 9, 2013 (it being understood that any
such failure of this Amendment Agreement to become effective will not affect any
rights or obligations of any Person under the Credit Agreement).

SECTION 7. Representations and Warranties. Each of Parent and the Borrower
hereby represents and warrants to each Agent and each Lender on the First
Amendment Effective Date that:

(a) This Amendment Agreement has been duly authorized, executed and delivered by
each of Parent and the Borrower and constitutes a legal, valid and binding
obligation of each of Parent and the Borrower, enforceable against the Parent
and the Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(b) The representations and warranties of each Credit Party set forth in the
Credit Documents are true and correct (i) in the case of the representations and
warranties qualified or modified

 

- 10 -



--------------------------------------------------------------------------------

as to materiality in the text thereof, in all respects and (ii) otherwise, in
all material respects, in each case on and as of the First Amendment Effective
Date, except in the case of any such representation and warranty that expressly
relates to an earlier date, in which case such representation and warranty shall
be so true and correct, or true and correct in all material respects, as
applicable, on and as of such earlier date.

(c) No Default or Event of Default has occurred and is continuing or would
result from this Amendment Agreement.

SECTION 8. Post-First Amendment Effective Date Matters Within 60 days after the
First Amendment Effective Date (or such later date as the Collateral Agent in
its sole discretion may permit) with respect to any Mortgage encumbering any
Material Real Estate Asset set forth on Schedule I hereto and otherwise at the
reasonable request of the Collateral Agent, the Collateral Agent shall have
received (a) an amendment thereof (each, a “Mortgage Amendment”), setting forth
such changes as are reasonably necessary to reflect that the lien securing the
Obligations encumbers such Material Real Estate Asset and to further grant,
preserve, protect and perfect the validity and priority of the security interest
thereby created and perfected, (ii) an opinion by local counsel to Parent and
the Borrower, as may be reasonably requested by the Collateral Agent, regarding
the enforceability of such Mortgage Amendment and (iii) a date-down endorsement
to each policy of title insurance insuring the interest of the mortgagee with
respect to such Mortgage, each of the foregoing being in all respects reasonably
acceptable to the Collateral Agent.

SECTION 9. Effects on Credit Documents; No Novation. (a) Except as expressly set
forth herein, this Amendment Agreement shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other provision of the Credit Agreement
or of any other Credit Document, all of which shall continue to be in full force
and effect and are hereby in all respects ratified and confirmed.

(b) The execution, delivery and effectiveness of this Amendment Agreement shall
not operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Credit Documents, nor constitute a waiver
of any provision of the Credit Documents or in any way limit, impair or
otherwise affect the rights and remedies of the Agents or the Lenders under the
Credit Documents. Nothing herein shall be deemed to entitle Parent, the Borrower
or any other Credit Party to a consent to, or a waiver, amendment, modification
or other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Credit Document in
similar or different circumstances.

(c) On and after the First Amendment Effective Date, each reference in the
Credit Agreement or the Guarantee and Collateral Agreement, as applicable, to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import, and
each reference to the Credit Agreement or the Guarantee and Collateral
Agreement, as applicable, “thereunder”, “thereof”, “therein” or words of like
import in any other Credit Document, shall be deemed a reference to the Credit
Agreement or the Guarantee and Collateral Agreement as amended hereby. Parent,
the Borrower and the other parties hereto acknowledge and agree that this
Amendment Agreement shall constitute a Credit Document.

(d) This Amendment Agreement shall not extinguish the obligations for the
payment of money outstanding under the Credit Agreement or discharge or release
the priority of any Collateral Document. Nothing herein contained shall be
construed as a substitution or novation of the Obligations outstanding under the
Credit Agreement or the Collateral Documents, which shall remain in full force
and effect, except as modified hereby. Nothing expressed or implied in this
Amendment Agreement or any other document contemplated hereby shall be construed
as a release or other discharge of any Credit Party under any Credit Document
from any of its obligations and liabilities thereunder.

 

- 11 -



--------------------------------------------------------------------------------

SECTION 10. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

SECTION 11. Counterparts. This Amendment Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Amendment Agreement by facsimile or in electronic format (i.e., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Amendment Agreement.

SECTION 12. Notices. All notices, requests and demands to or upon the respective
parties hereto shall be given in the manner, and become effective, as set forth
in Section 9.1 of the Credit Agreement.

[Remainder of page intentionally left blank.]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

NAVISTAR INTERNATIONAL CORPORATION By:  

 

Name:   Title:   NAVISTAR, INC. By:  

 

Name:   Title:  

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as
Administrative Agent, Collateral Agent and Lender By:  

 

Name:   Title:  

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

FIRST AMENDMENT

TO CREDIT AGREEMENT

 

Name of Lender:  

 

    By   

 

  Name:   Title:

For any Lender requiring a second signature line:

Name of Lender:  

 

    By   

 

  Name:   Title:



--------------------------------------------------------------------------------

REAFFIRMATION

April 2, 2013

Each of the undersigned Credit Parties hereby consents to the Amendment
Agreement and the transactions contemplated thereby. Each of the undersigned
Credit Parties further (a) affirms and confirms its respective guarantees,
pledges, grants of security interests and other obligations under the Credit
Agreement (as amended by the Amendment Agreement) and each of the other Credit
Documents to which it is a party, in respect of, and to secure, the Obligations
and (b) agrees that, notwithstanding the effectiveness of the Amendment
Agreement and the transactions contemplated thereby, the Credit Documents to
which it is a party, and such guarantees, pledges, grants of security interests
and other obligations thereunder, shall continue to be in full force and effect
in accordance with the terms thereof.

 

NAVISTAR INTERNATIONAL CORPORATION By:  

 

Name:   Title:   NAVISTAR, INC. By:  

 

Name:   Title:   [GUARANTOR SUBSIDIARIES] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule I

Mortgage Amendments